Exhibit 10

 

KENDALL RESTAURANT

 

ASSET PURCHASE AGREEMENT

 

by and among

 

GRANITE CITY RESTAURANT OPERATIONS, INC.

 

and

 

KENDALL CR LLC

 

and

 

RESTAURANT ENTERTAINMENT GROUP, LLC

 

and

 

ERIC SCHILDER

 


December 21, 2011

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (“Agreement”) is dated December 21, 2011, by and
among Granite City Restaurant Operations, Inc., a Minnesota corporation
(“Buyer”), Kendall CR LLC, an Ohio limited liability company (“Seller”),
Restaurant Entertainment Group, LLC, an Ohio limited liability company (“REG”),
and Eric Schilder, resident of Marion County, Ohio (“Owner”).

 

INTRODUCTION

 

A.                                   Seller (Kendall CR LLC), REG, Owner and
Buyer have entered into a Master Asset Purchase Agreement dated November 4,
2011, as amended by that certain Amendment No. 1 dated December 21, 2011 (as
amended, the “Master Agreement”), pursuant to which Seller, REG, and Owner
jointly with other parties agree to sell the assets of various Cadillac Ranch
restaurants located in the U.S. to Buyer.

 

B.                                     Seller owns and operates the Cadillac
Ranch located at 11735 Sherri Lane, Miami, Florida 33183 (the “Kendall
Restaurant”).

 

C.                                     Buyer desires to acquire substantially
all of the assets used in the operation of the Kendall Restaurant from Seller
and to operate the Kendall Restaurant.

 

D.                                    Seller desires to sell and Buyer desires
to purchase the “Assets” hereinafter described, on the terms, conditions,
covenants, negative covenants, exclusions and limitations set forth in this
Agreement.

 

AGREEMENT

 

The parties, intending to be legally bound, agree as follows:

 

1.                                       Incorporation by Reference

 

1.1                                 INCORPORATION BY REFERENCE TO MASTER
AGREEMENT

 

Except as otherwise provided in this Agreement, the parties hereto incorporate
by reference as if fully set forth herein, and adopt, the Definitions and each
of the Sections of the Master Agreement including the Schedules and applicable
Exhibits thereto. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned them in the Master Agreement.

 

1.2                                 APPLICABILITY TO KENDALL RESTAURANT

 

For purposes of incorporation by reference to the Master Agreement, all
references to Assets, Assumed Liabilities, Encumbrances, Excluded Assets,
Permitted Encumbrances, and Liabilities in the Master Agreement shall refer to
those Assets, Assumed Liabilities, Encumbrances, Excluded Assets, Permitted
Encumbrances, and Liabilities of the Kendall Restaurant and not of any other
Restaurant.

 

--------------------------------------------------------------------------------


 

2.                                       Sale and Transfer of Assets; Closing

 

2.1                                 ASSETS TO BE SOLD

 

Upon the terms and subject to the conditions set forth in this Agreement and the
Master Agreement, at the Closing, but effective as of the Effective Time, Seller
shall sell, convey, assign, transfer and deliver to Buyer, and Buyer shall
purchase and acquire from Seller, free and clear of any Encumbrances other than
Permitted Encumbrances, all of Seller’s right, title and interest in and to all
of Seller’s Assets as described in Section 2.1 of the Master Agreement and used
in the operation of the Kendall Restaurant, including but not limited to the
Temporary License/Permit No. BEV2302598, Series 4COP issued by the State of
Florida, Department of Business and Professional Regulation, Division of
Alcoholic Beverages & Tobacco on June 28, 2011 (the “Kendall License”).

 

Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any Liability related to the
Assets unless Buyer expressly assumes that Liability pursuant to
Section 2.4(a) of the Master Agreement.

 

2.2                                 EXCLUDED ASSETS

 

Notwithstanding anything to the contrary contained in Section 2.1 or elsewhere
in this Agreement, the Excluded Assets as described in Section 2.2 of the Master
Agreement are not part of the sale and purchase contemplated hereunder, are
excluded from the Assets and shall remain the property of Seller after the
Closing.

 

2.3                                 CONSIDERATION

 

The consideration for the Assets will be (a) One Million Four Hundred Forty-Two
Thousand Eight Hundred Ninety-Three Dollars and 51/100 Cents ($1,442,893.51)
(the “Purchase Price”), plus (b) the value of the Inventories and petty cash
purchased as set forth in Section 2.3(e) of the Master Agreement, (c) any
amounts paid to Buyer by Seller’s landlord, WRC Properties, Inc. (the
“Landlord”), as a result of Seller’s tenant improvement allowance for the
Kendall Restaurant, (d) the assumption of the Assumed Liabilities, and minus
(e) the Adjustment Amount described in Section 2.3(d) of the Master Agreement. 
Buyer will use its reasonable efforts to collect the tenant improvement
allowance for the Kendall Restaurant from the Landlord, but will not incur any
material expense or be required to bring a lawsuit against Landlord.  Such
efforts to collect the tenant improvement allowance shall include asserting an
offset to unpaid rent from the Annual Basic rental and Additional Rent due under
the lease, as those terms are defined in the lease between Landlord and Buyer. 
Buyer shall reimburse to Seller the offset amount.

 

(a)                                  Upon the Closing, the Buyer will deposit
the Purchase Price with the Escrow Agent.  Buyer and Seller will authorize the
Escrow Agent to release the sum of Seven Hundred Sixty Thousand Six Hundred
Thirteen Dollars and 27/100 Cents ($760,613.27) (the “Initial Disbursement”), of
which sum Four Hundred Thousand Dollars and No/Cents ($400,000.00) will fund the
construction claim escrow (“Construction Claim Escrow”) for payment of claims,
liens and the associated legal costs thereof related to the construction of the
Kendall Restaurant, pursuant to the

 

2

--------------------------------------------------------------------------------


 

Construction Claim Escrow Agreement, a copy of which is attached hereto as
Exhibit 2.3, by and among Buyer, Seller, and Seller’s landlord WRC
Properties, Inc. (the “Landlord”).  The balance of the Initial Disbursement
shall be used to discharge certain indebtedness of Seller as of the Closing Date
consisting of the following: back rent due to Landlord and Landlord’s attorney
fees; secured debt, judgments, claims or liens against Seller; or Taxes, as
designated by Buyer.  The Escrow Agent shall be authorized by the parties to
disburse the Initial Disbursement to discharge such indebtedness directly to
such creditors of Seller and to reimburse Buyer for discharging Seller’s
delinquent Taxes owed to the Florida Department of Revenue, pursuant to the
joint written instructions of Buyer and Seller, and, if disbursed from the
Construction Claim Escrow, Landlord.

 

(b)                                 After deductions for (i) the Initial
Disbursement and (ii) the Adjustment Amount and any payment by Buyer in respect
to Liabilities and Encumbrances of the Assets, a portion of the Purchase Price,
which shall be Two Hundred Seventy-Four Thousand One Hundred Seventy-Six Dollars
and 83/100 Cents ($274,176.83) (the “Holdback Amount”), shall be held in a
separate escrow account with the Escrow Agent, and disbursements therefrom shall
be made pursuant to the terms of the Escrow Agreement.

 

(c)                                  Upon the issuance of a temporary liquor
license to Buyer by the Florida Division of Alcoholic Beverages & Tobacco (the
“ABT”), the Purchase Price, plus:

 

(i)                                     the dollar amounts of the Inventories
and petty cash of Seller, as set forth and determined pursuant to
Section 2.3(e) of the Master Agreement; and

 

(ii)                                  any amounts paid to Buyer by Landlord as a
tenant improvement allowance;

 

and less:

 

(i)                                     the Initial Disbursement;

 

(ii)                                  the Adjustment Amount; and

 

(iii)                               the Holdback Amount;

 

will be disbursed to Seller, pursuant to the Escrow Agreement, if Seller has
paid or cause to be paid all Liabilities of the Kendall Restaurant through the
Initial Disbursement.

 

(d)                                 The Construction Claim Escrow shall
terminate no later than January 10, 2012, and the balance of such escrow shall
be transferred to the escrow account holding the Purchase Price.

 

(e)                                  Should the temporary liquor license from
the ABT fail to issue to Buyer by January 15, 2012 (the “Termination Date”), the
Buyer may require that the Purchase Price be repaid to Buyer by the Escrow Agent
and Seller reimburse Buyer for the amount

 

3

--------------------------------------------------------------------------------


 

of the Initial Disbursement, the Adjustment Amount and any other amounts paid by
Buyer on behalf of Seller, plus interest thereon at the rate of 7.25% per annum.

 

2.4                                 CLOSING

 

Section 2.6 of the Master Agreement is incorporated by reference herein with
respect to the Closing.  Notwithstanding anything contained in the Master
Agreement to the contrary, the Closing with respect to the Assets purchased
under this Agreement shall occur upon the satisfaction or waiver of all other
conditions precedent set forth in Articles 7 and 8 of the Master Agreement.

 

2.5                                 CLOSING OBLIGATIONS

 

Section 2.7 and Section 7 of the Master Agreement are incorporated by reference
herein.  In addition to Seller’s and REG’s obligations set forth in
Section 2.7(a) of the Master Agreement, upon the execution of this Agreement,
Seller and REG, as applicable, will be further obliged to execute and deliver
the following:

 

(a)                                  a Florida Department of Revenue Clearance
Form and Power of Attorney and a Florida Division of Alcoholic Beverages and
Tobacco Affidavit of Transferor;

 

(b)                                 an Assignment, Assumption and Amendment of
Lease, in a form approved by the parties hereto, for the Lease dated
December 22, 2009, between WRC Properties and Seller for the Kendall Restaurant
at 11735 Sherri Lane, Miami, Florida 33183, which shall include amendments to
the Lease for the Kendall Restaurant satisfactory to Buyer and its counsel;

 

(c)                                  an agreement between Seller and REG
terminating the Management Agreement between Seller and REG dated
                          ;

 

(d)                                 the Trademark License Agreement from REG to
Buyer, and License Agreement (non-Trademark Intangibles) from REG to Buyer;

 

(e)                                  a bill of sale substantially in the form of
Exhibit 2.5(e) for all of the Assets that are tangible personal property and
used in the operation of the Kendall Restaurant;

 

(f)                                    an assignment and assumption agreement
substantially in the form of Exhibit 2.5(f) assigning all of the Assets that are
intangible personal property and used in the operation of the Kendall
Restaurant;

 

(g)                                 RESERVED;

 

(h)                                 separate noncompetition agreements
substantially in the form of Exhibit 2.5(h) executed by Seller, Owner, REG, Jon
H. Field and Joel A. Field;

 

(i)                                     evidence of the Consents relating to the
operation of the Kendall Restaurant identified in Exhibit 7.3 of the Master
Agreement, or the delivery of such Consents has been waived in whole or in part
by Buyer;

 

4

--------------------------------------------------------------------------------


 

(j)                                     RESERVED;

 

(k)                                  delivery of an assignment substantially in
the form of Exhibit 2.5(k) from Owner to REG of all his right, title and
interest in and to any works of authorship created by him for use in or by the
Kendall Restaurant;

 

(l)                                     the financial statements required to be
delivered pursuant to section 3.2 of this Agreement;

 

(m)                               if not previously delivered, a list of all
licensed images on the walls, on menus or otherwise used in the Kendall
Restaurant and the source of the license/identity of the licensee;

 

(n)                                 a certificate executed by an officer of
Seller and Owner as to the accuracy of their representations and warranties as
of the date of this Agreement and as of the Closing in accordance with section
7.1 of the Master Agreement as to their compliance with and performance of their
covenants and obligations to be performed or complied with at or before the
Closing in accordance with Section 7.2 of the Master Agreement;

 

(o)                                 a certificate of an officer of Seller and
Owner certifying, as complete and accurate as of the Closing, attached copies of
the Governing Documents of Seller, certifying and attaching all requisite
resolutions or actions of Seller’s Owner approving the execution and delivery of
this Agreement and the consummation of the Contemplated Transactions and
certifying to the incumbency and signatures of the officers of Seller executing
this Agreement and any other document relating to the Contemplated Transactions;

 

(p)                                 Releases of all Encumbrances on the Assets,
other than Permitted Encumbrances, including releases of any liens on the
Kendall License and delivery of Seller’s No Lien Affidavit;

 

(q)                                 Certificates dated as of a date not earlier
than the fifth business day prior to the date of this Agreement as to the good
standing of Seller executed by appropriate officials of the State of Ohio and
each jurisdiction in which Seller is licensed or qualified to do business as a
foreign limited liability company; and

 

(r)                                    a Landlord Waiver and Collateral Access
Agreement substantially, in a form approved by Buyer’s lender and WRC
Properties.

 

3.                                       Representations and Warranties of
Seller, REG and Owner Related to Kendall Restaurant

 

Seller, Owner and REG represent and warrant, jointly and severally, to Buyer as
follows:

 

3.1                                 LIQUOR LICENSE REPRESENTATIONS

 

(a)                                  The Kendall License is in good standing
with the Florida Division of Alcoholic Beverages and Tobacco (the “Division”)
and can be used in Dade County, Florida.

 

5

--------------------------------------------------------------------------------


 

(b)                                 The Kendall License authorizes and permits
the retail sale of packaged liquor, wine, and beer and the consumption on
premises of liquors, wines and beer.

 

(c)                                  The Kendall License has not been revoked or
suspended, nor are there any threatened or pending revocations or suspensions by
the Division or other Governmental Body.  There are no pending administrative
charges filed against the Kendall License by the Division and there are no
citations, contracts, lawsuits, delinquent surcharges or fees pending or
affecting the Kendall License.  No event or circumstance exists that may
constitute or result in a violation by Seller of any Legal Requirement that
could impair the transferability of the Kendall License and Seller is in
compliance with all Legal Requirements of the Division, the Florida Department
of Health, or any other Governmental Body.

 

(d)                                 The Kendall License is free and clear of all
Liens and Encumbrances, except as set forth on Schedule 3.1(d).

 

(e)                                  There are no unpaid liquor, wine or beer
vendors, and no unpaid sales or surcharge taxes, except as set forth on Schedule
3.1(e).  All required sales tax reports and surcharge reports have been, or will
be submitted to the appropriate agencies by time of Closing.

 

(f)                                    The Kendall License is not a license
issued under the lottery described in Section 561.19(2) of the Florida Statutes.

 

3.2                                 FINANCIAL STATEMENTS

 

(a)                                  (a)                                 
Attached hereto as Schedule 3.2 are the following for each of Seller and REG:
(i) an unaudited balance sheet as at June 30, 2011, and the related unaudited
statement of income for the six-month period then ended, (ii) an unaudited
balance sheet for the year December 31, 2010, and the related unaudited
statement of income for the year then ended, (iii) an unaudited balance sheet as
of September 30, 2011, and the related unaudited statement of income for the
nine-month period then ended, and (iv) monthly unaudited financial statements
through the Closing Date.  All of the financial statements of Seller delivered
pursuant to this Section 3.2 and Section 3.4(a) of the Master Agreement are
certified to by Seller’s chief financial officer and Owner, and all financial
statements of REG delivered pursuant to this Section 3.2 and Section 3.4(a) of
the Master Agreement are certified to by REG’s chief financial officer and Clint
Field.  All of such financial statements fairly present the financial condition
and the results of operations, changes in owner’s equity and cash flows of
Seller and REG as at the respective dates of and for the periods referred to in
such financial statements, all in accordance with GAAP.  The financial
statements referred to in this Section 3.2 reflect the consistent application of
such accounting principles throughout the periods involved, except as otherwise
disclosed in such financial statements.  The unaudited financial statements have
been prepared from and are in accordance with the accounting Records of Seller
and REG.

 

6

--------------------------------------------------------------------------------


 

4.             Covenants of Seller Prior to Issuance to Buyer of Temporary
Liquor License for Kendall Restaurant

 

4.1           COOPERATION OF SELLER

 

Between the date of this Agreement and the issuance to Buyer of a temporary
liquor license for the Kendall Restaurant, Seller shall (and Owner shall cause
Seller to):

 

(a)           cooperate with Buyer and use its Best Efforts to assist Buyer in
obtaining all necessary licenses that are required to operate the Kendall
Restaurant; and

 

(b)           maintain all liquor and business licenses for the Kendall
Restaurant until issuance to Buyer of all necessary licenses that are required
to operate the Kendall Restaurant.

 

5.             Owner’s Obligations and Guaranty

 

5.1           OWNER OBLIGATIONS

 

The liability of Owner hereunder shall be joint and several with Seller.  Where
in this Agreement provision is made for any action to be taken or not taken by
Seller, Owner jointly and severally undertakes to cause Seller to take or not
take such action, as the case may be.  Without limiting the generality of the
foregoing, Owner shall be jointly and severally liable with Seller for the
indemnities set forth in Article 11 of the Master Agreement.

 

5.2           GUARANTY

 

(a)           Owner hereby absolutely, unconditionally and irrevocably
guarantees (the “Guaranty”) full and prompt payment and performance when due of
all of the obligations of Seller under this Agreement in accordance with the
respective terms and conditions set forth herein (collectively, the
“Obligations”).  This Guaranty is continuing and absolute, shall remain in full
force and effect, and shall not be released, diminished, impaired or terminated
until all of the Obligations have been indefeasibly paid, performed or otherwise
satisfied, as applicable (including Buyer’s costs of collection, satisfaction or
performance in connection with the enforcement of this Guaranty) finally and
fully, notwithstanding, without limitation, the bankruptcy, insolvency or
dissolution of Seller or the death or disability of Owner or his permitted
assigns.  Owner waives any defenses to enforcement of this Guaranty.

 

(b)           This Guaranty is one of performance and payment and not of
collection and Owner is liable as the primary obligor.  There are no conditions
precedent to the enforcement of this Guaranty, and it shall not be necessary for
Buyer, in order to enforce payment by Owner under this Guaranty, to initiate or
exhaust Buyer’s remedies against Seller or any other Person liable for the
payment or performance of the Obligations, or to enforce any other means of
obtaining payment or performance of the Obligations.  Owner waives any rights
under applicable law related to the foregoing.  Buyer shall not be required to
mitigate damages or take any other action to reduce, collect, or enforce the
Obligations.

 

7

--------------------------------------------------------------------------------


 

6.             General Provisions

 

6.1           NOTICES

 

All notices, Consents, waivers and other communications required or permitted by
this Agreement shall be in writing and shall be deemed given to a party when:
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number, e-mail address or person as a party
may designate by notice to the other parties).  Any notice by means which
affords the sender evidence of delivery, attempted delivery, or rejected
delivery will be deemed to have been given and received at the date and time of
receipt, attempted delivery, or rejected delivery; provided, however, any notice
by fax or email must have evidence of delivery.

 

 

To Seller, Owner and REG:

 

c/o: Restaurant Entertainment Group

 

Address: 6728 Hyland Croy Rd

 

Dublin, OH 43016

 

Attention: Clinton R. Field

 

Fax no.: 614-760-9793

 

E-mail address:clint.field37@gmail.com

 

 

 

with a copy to: Kephart & Fisher

 

Attention: David Fisher

 

207 N Fourth St.

 

Columbus, Ohio 43215

 

Fax no.: 614-469-1887

 

E-mail address: davidfisher@kephartfisher.com

 

 

 

Buyer: Granite City Restaurant Operations, Inc.

 

Attention: Robert J. Doran, Chief Executive Officer

 

5402 Parkdale Drive, Suite 101

 

Minneapolis, MN 55416

 

Fax no.: (952) 215-0671

 

E-mail address: rjdoran@gmail.com

 

 

 

with a copy to: Briggs and Morgan, P.A.

 

Attention: Avron Gordon

 

2200 IDS Center

 

80 S 8th Street

 

Minneapolis, MN 55402

 

Fax no.: (612) 977-8650

 

E-mail address: agordon@briggs.com

 

8

--------------------------------------------------------------------------------


 

6.2           JURISDICTION; SERVICE OF PROCESS

 

Any Proceeding arising out of or relating to this Agreement or the transaction
contemplated by this Agreement may be brought in the courts of the State of
Minnesota, County of Hennepin, or, if it has or can acquire jurisdiction, in the
United States District Court for the District of Minnesota, and each of the
parties irrevocably submits to the exclusive jurisdiction of each such court in
any such Proceeding, waives any objection it may now or hereafter have to venue
or to convenience of forum, agrees that all claims in respect of the Proceeding
shall be heard and determined only in any such court and agrees not to bring any
Proceeding arising out of or relating to this Agreement or the transaction
contemplated by this Agreement in any other court.  The parties agree that
either or both of them may file a copy of this paragraph with any court as
written evidence of the knowing, voluntary and bargained agreement between the
parties irrevocably to waive any objections to venue or to convenience of
forum.  Process in any Proceeding referred to in the first sentence of this
section may be served on any party anywhere in the world.

 

6.3           SUPPLEMENT TO MASTER AGREEMENT AND MODIFICATION

 

This Agreement supplements the Master Agreement and in no way limits the Master
Agreement.  This Agreement may not be amended, supplemented, or otherwise
modified except by a written agreement executed by the party to be charged with
the amendment.

 

6.4           GOVERNING LAW

 

This Agreement will be governed by and construed under the laws of the State of
Minnesota without regard to conflicts-of-laws principles that would require the
application of any other law.

 

6.5           EXECUTION OF AGREEMENT

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.  The exchange
of copies of this Agreement and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes. 
Signatures of the parties transmitted by facsimile shall be deemed to be their
original signatures for all purposes.

 

6.6           REPRESENTATIVE OF SELLER AND REG

 

(a)           Seller and REG hereby constitute and appoint Clinton R. Field as
their representative (“Selling Parties Representative”) and their true and
lawful attorney in fact, with full power and authority in each of their names
and to act on behalf of each of them with respect to the provisions set forth in
Section 13.16(a) of the Master Agreement as incorporated by reference to this
Agreement.

 

(b)           This appointment and grant of power and authority is coupled with
an interest and is in consideration of the mutual covenants made herein and is
irrevocable

 

9

--------------------------------------------------------------------------------


 

and shall not be terminated by any act of either of Seller or REG or by
operation of law, whether by the occurrence of any other event.  Each of Seller
and REG hereby consents to the taking of any and all actions and the making of
any decisions required or permitted to be taken or made by the Selling Parties
Representative pursuant to this Section 6.6.  Each of Seller and REG agree that
the Selling Parties Representative shall have no obligation or liability to any
Person for any action or omission taken or omitted by the Selling Parties
Representative in good faith hereunder.

 

(c)           Buyer and Escrow Agent shall be entitled to rely upon any document
or other paper delivered by the Selling Parties Representative as (i) genuine
and correct and (ii) having been duly signed or sent by the Selling Parties
Representative, and neither Buyer nor Escrow Agent shall be liable to either of
Seller, REG or Owner for any action taken or omitted to be taken by Buyer or
Escrow Agent in such reliance.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Buyer:

Owner:

GRANITE CITY RESTAURANT

 

OPERATIONS, INC.

 

 

 

 

 

By:

/s/ James G. Gilbertson

 

/s/ Eric Schilder

Name: James G. Gilbertson

Eric Schilder

Its: Chief Financial Officer

 

 

 

 

Seller:

 

KENDALL CR LLC

 

 

 

 

 

By:

/s/ Eric Schilder

 

Eric Schilder, Sole Member and Owner

 

 

 

 

 

By:

/s/ Clinton R. Field

 

Clinton R. Field, Manager

 

 

 

RESTAURANT ENTERTAINMENT GROUP, LLC

 

 

 

 

 

By:

/s/ Clinton R. Field

 

Clinton R. Field, Sole Member, Manager and Owner

 

ACCEPTANCE AND AGREEMENT OF SELLING PARTIES REPRESENTATIVE

 

The undersigned, being the Selling Parties Representative designated in
Section 6.6 of the foregoing Asset Purchase Agreement, agrees to serve as the
Selling Parties Representative and to be bound by the terms of such Asset
Purchase Agreement pertaining thereto.

 

 

Dated: December 21, 2011

 

 

 

 

/s/ Clinton R. Field

 

Clinton R. Field

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.3

 

CONSTRUCTION CLAIM ESCROW AGREEMENT

 

This Construction Claim Escrow Agreement (“Agreement”) is made as of
December       , 2011, by Granite City Restaurant Operations, Inc., a Minnesota
corporation (“Buyer”), Kendall CR, LLC, an Ohio limited liability company
(“Seller”), Eric Schilder, a resident of Marion County, Ohio (“Owner,” and
together with Seller, the “Selling Parties”), Clinton R. Field as the “Selling
Parties Representative”, WRC Properties, Inc., a Delaware corporation
(“Landlord”) and CSC Trust Company of Delaware, a Delaware corporation, as
escrow agent (together with its successors in such capacity, the “Escrow
Agent”).

 

RECITALS

 

I.              Seller operates a restaurant known as Cadillac Ranch
All-American Bar and Grill (the “Restaurant”) located at 11735 Sherry Lane,
Miami, FL 33183 (the “Premises”) in the Palms at Town & Country shopping mall
(the “Mall”) owned by Landlord, which Premises is leased by Seller from Landlord
pursuant to a Lease dated December 2009 (the “Lease”).

 

II.            Seller has caused certain tenant improvement construction work
and other services (the “Work”) to be provided by various contractors,
subcontractors, materials suppliers, laborers, design professionals and other
potential lienors (collectively the “Creditors”) with respect to the Premises
for the Seller’s benefit, and, as of the Effective Date of this Agreement, owes
payment to such Creditors for such Work, which has resulted in the filing of at
least two lawsuits against Seller, Landlord, the Premises and/or the Mall; the
recording of numerous claims of lien against the Premises and the Mall; and has
caused other legal and equitable claims to be made against Seller, Landlord, the
Premises and the Mall in connection with such Work.

 

III.           Buyer has agreed to buy the Assets of Seller pursuant to the
terms of the Master Asset Purchase Agreement, dated November 4, 2011, between
Buyer, the Selling Parties, and the other parties named therein (the “Master
Purchase Agreement”), as amended, and the Purchase Agreement dated
December       , 2011, between Buyer, the Selling Parties, and Restaurant
Entertainment Group, LLC, relating to the Kendall Assets (the “Kendall Purchase
Agreement” and together with the Master Purchase Agreement, the “Purchase
Agreement”).

 

IV.           As a condition to Landlord’s entering into that certain Assignment
and Assumption Agreement dated the date of this Agreement (the “Assignment’),
whereby Landlord has consented to the assignment of the Lease to the Buyer,
Seller, Buyer and Landlord wish to enter into this Agreement in order to provide
for the full satisfaction, release, dismissal, discharge and waiver of all
claims and demands against the Premises, the Mall and the Landlord by any
Creditors of Seller, whether known or unknown, arising out of or in any way
related to the Work (including but not limited all claims of lien, notices of
lis pendens, lawsuits, and other demands by the specific Creditors listed on
Exhibit A and any others discovered during the term of this Agreement), as well
as all attorney’s fees and other costs incurred by Landlord in connection with
same or in connection with this Escrow Agreement (including but not limited to
any litigation costs (at all levels, including any appeals), bonding costs,
courier costs, recording fees, etc. (collectively, the “Obligations”).

 

--------------------------------------------------------------------------------


 

V.            Capitalized terms used in this Agreement without definition have
the respective meanings given to them in the Purchase Agreement. 
Notwithstanding the foregoing, the parties acknowledge and agree that Landlord
is not a party to, nor is bound by, the Purchase Agreement and that, in the
event of a conflict between the Purchase Agreement and this Agreement, this
Agreement shall prevail.

 

AGREEMENT

 

In consideration of the foregoing, the parties, intending to be legally bound,
agree as follows:

 

1.             ESTABLISHMENT OF ESCROW FUND

 

(a)         Escrow.  An escrow (the “Escrow Fund”) is hereby established under
this Agreement for the purpose of providing a source of funding for the
Obligations.

 

(b)         Transfer of Escrow Amount.  As of the Effective Date hereof, Four
Hundred Thousand Dollars and No/Cents ($400,000) (the “Escrow Amount”) will be
transferred to Escrow Agent to be disbursed by Escrow Agent on the joint written
instructions of Buyer, Seller and Landlord, or pursuant to the unilateral
written instructions of Landlord solely in accordance with Section 2(d) below.

 

(c)         Escrow Agent Acknowledgement.  Escrow Agent shall acknowledge
receipt of the Escrow Amount and any future deposits into the Escrow Fund. 
Escrow Agent agrees to act as escrow agent and to hold, safeguard, and disburse
the Escrow Amount pursuant to the terms and conditions of this Agreement.

 

2.             ESCROW FUND DISBURSEMENT

 

(a)         Creditor Disbursements.  Disbursements of the Escrow Amount shall be
authorized in writing by Selling Parties Representative, Buyer and Landlord (or
solely by Landlord following the Seller’s Cure Period set forth in Section 2(d))
to satisfy the Obligations.  Buyer, Selling Parties Representative and Landlord
(or Landlord solely pursuant to Section 2(d)) shall in writing jointly instruct
the Escrow Agent to pay such Creditors of Seller with the funds contained in the
Escrow Fund, upon simultaneous delivery to the Escrow Agent of the original (not
copies), fully executed documents described on Exhibit B, in the forms attached
thereto or in such other forms as may be approved by Landlord in its sole
discretion.  Upon receipt of such jointly executed instructions authorized by
the Selling Parties Representative, Buyer and Landlord (or unilaterally executed
instructions by Landlord pursuant to Section 2(d)), accompanied by all of the
originally executed items (not copies) described in Exhibit B, the Escrow Agent
shall promptly make such distributions in such instruction letter.

 

(b)           Payment of Landlord’s Attorneys’ Fees and Costs.  The parties
acknowledge and agree that Landlord shall be entitled to be reimbursed out of
the Escrow Amount all attorneys’ fees and costs incurred by Landlord in
connection with the Obligations, including but not limited to those incurred in
any attempt by Landlord to remove or otherwise satisfy the Obligations, to
negotiate with the Creditors and their respective counsel with respect to the
Obligations following the Tenant’s Cure Period, and any and all litigation costs
(at all levels, including any appeals), bonding costs, courier costs, recording
fees, etc. with regard to the Obligations or enforcing Landlord’s rights under

 

2

--------------------------------------------------------------------------------


 

this Agreement.  Notwithstanding anything to the contrary, the parties hereby
authorize Escrow Agent to pay Landlord for such attorneys’ fees and costs with
funds contained in the Escrow Fund, within ten (10) days following Landlord’s
delivery of an invoice for such attorneys’ fees and costs to Escrow Agent,
Seller and Buyer.

 

(c)           Payment Disputes.  If, during the Seller’s Cure Period (defined
below), two but not three of Selling Parties Representative, Buyer and Landlord
have authorized a disbursement to pay an Obligation as provided in subsection
(a) above, the two parties shall notify the third party and Escrow Agent of
their direction to disburse (a “Disbursement Notice”).  On the first business
day following the 10 day period described below, Escrow Agent shall pay the
Obligation pursuant to the Disbursement Notice unless within 10 calendar days of
the date of the Escrow Agent’s receipt of the Disbursement Notice, the third
party gives written notice to the other two parties and Escrow Agent disputing
the Disbursement Notice (a “Counter Notice”) which shall set forth with
particularity the basis for its disagreement.  To the extent any portion of the
Disbursement Notice is not disputed, the undisputed portion of the Disbursement
Notice shall be executed and on the first business day following such 10-day
period, Escrow Agent shall disburse in accordance with the undisputed portion of
the Disbursement Notice.  If a Counter Notice is given disputing any portion of
a Disbursement Notice, Escrow Agent shall make payment with respect to such
disputed portion of the Disbursement Notice only in accordance with (i) joint
written instructions of Buyer, Landlord and the Selling Parties Representative,
or (ii) a final nonappealable order of a court of competent jurisdiction. 
Escrow Agent shall act on such written instructions or court order without
further question.

 

(d)           Seller’s Cure Period.  Notwithstanding anything to the contrary
set forth herein, in the event that the Obligations are not fully paid and
otherwise fully satisfied to Landlord’s satisfaction within thirty (30) calendar
days following the Effective Date of this Agreement (the “Seller’s Cure
Period”), then Landlord shall provide the Escrow Agent, Seller, and Buyer
written notice of such failure and, thereafter all future disbursements of the
Escrow Amount by the Escrow Agent shall be made upon the written instructions of
Landlord, it its sole discretion, to satisfy the Obligations pursuant to this
Agreement.

 

(e)           Final Disbursement.  The Escrow Fund shall terminate at such time
as Selling Parties Representative, Buyer and Landlord have agreed in writing
that all Obligations have been paid and otherwise satisfied in accordance with
the terms of this Agreement, and the balance of such escrow shall be transferred
to the escrow account established pursuant to the Amended and Restated Escrow
Agreement dated December       , 2011, between Seller, Buyer, and the other
parties named therein and holding the Purchase Price under the Purchase
Agreement.

 

(f)            Selling Parties Representative.  The Selling Parties acknowledge
and agree that the Selling Parties Representative has the full right, power and
authority to act for and on behalf of Seller with respect to this Agreement and
that the service of notice to Selling Parties Representative shall constitute
notice to Seller.

 

3

--------------------------------------------------------------------------------


 

3.             INVESTMENT OF ESCROW FUND

 

(a)         Except as Buyer, Landlord and the Selling Parties Representative may
from time to time jointly instruct Escrow Agent in writing, the Escrow Fund
shall be invested from time to time, to the extent possible, in BlackRock T-Fund
Cash Management Class (the “Share Class”), an institutional money market mutual
fund for which the Escrow Agent serves as shareholder servicing agent and/or
custodian or subcustodian.  The parties hereto: (i) acknowledge Escrow Agent’s
disclosure of the services the Escrow Agent is providing to and the fees it
receives from BlackRock; (ii) consent to the Escrow Agent’s receipt of these
fees in return for providing shareholder services for the Share Class; and
(iii) acknowledge that the Escrow Agent has provided on or before the date
hereof a BlackRock T-Fund Cash Management Class prospectus which discloses,
among other things, the various expenses of the Share Class and the fees to be
received by the Escrow Agent.  Escrow Agent is authorized to liquidate, in
accordance with its customary procedures, any portion of the Escrow Fund
consisting of investments to provide for payments required to be made under this
Agreement.  Escrow Agent is authorized to execute purchases and sales of any
such investments through the facilities of its own trading or capital markets
operations or those of any affiliated entity.

 

(b)         Any interest earned on the Escrow Fund shall be credited to the
applicable account.  Interest or other earnings associated with Escrow Fund
shall be disbursed as part of the applicable account in accordance with this
Escrow Agreement.

 

4.             DUTIES OF ESCROW AGENT

 

(a)         The Escrow Agent undertakes to perform only such duties as are
expressly set forth herein and no duties shall be implied.  Escrow Agent shall
not be liable for actions or omissions under this Agreement, except for its own
gross negligence or willful misconduct and, except with respect to claims based
upon such gross negligence or willful misconduct that are successfully asserted
against Escrow Agent in a court of competent jurisdiction.  Anything in this
Escrow Agreement to the contrary notwithstanding, in no event shall the Escrow
Agent be liable for special, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the Escrow
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.  The Buyer and Seller shall jointly and severally
indemnify and hold harmless Escrow Agent and its directors, officers, agents and
employees (and any successor Escrow Agent) from and against, and shall pay to
Escrow Agent the amount of, and reimburse Escrow Agent for, any and all losses,
liabilities, claims, actions, damages, and expenses, including reasonable
attorneys’ fees and disbursements, arising out of and in connection with this
Agreement, except to the extent arising from the gross negligence or willful
misconduct of Escrow Agent.

 

(b)         Escrow Agent shall be entitled to rely upon any order, judgment,
certification, demand, notice, instrument, or other writing delivered to it
pursuant to this Agreement

 

4

--------------------------------------------------------------------------------


 

without being required to determine the authenticity or the correctness of any
fact stated therein or the propriety or validity of the service thereof.  Escrow
Agent may act in reliance upon any instrument or signature believed by it to be
genuine and may assume that the person purporting to make any statement or
execute any document in connection with the provisions hereof has been duly
authorized to do so.  Escrow Agent may conclusively presume that the
representative of any party to this Agreement has full power and authority to
instruct Escrow Agent on behalf of that party unless written notice to the
contrary is delivered to Escrow Agent.

 

(c)         The Escrow Agent may execute any of its powers and perform any of
its duties hereunder directly or through agents or attorneys (and shall be
liable only for the careful selection of any such agent or attorney) and may
consult with counsel, accountants and other skilled persons to be selected and
retained by it.  Escrow Agent may act pursuant to the advice of counsel with
respect to any matter relating to this Agreement and shall not be liable for any
action taken or omitted by it in good faith in accordance with such advice.

 

(d)         Except as set forth in Paragraph 3(a), Escrow Agent does not have
any interest in the Escrow Fund but is serving as escrow holder only and has
only possession thereof.  Any payments of income from the Escrow Fund shall be
subject to withholding regulations then in force with respect to United States
taxes.  The parties will provide Escrow Agent with appropriate Internal Revenue
Service Forms W-9 for tax identification number certification or nonresident
alien certifications.

 

(e)         Escrow Agent may at any time resign as such by delivering the Escrow
Fund to any successor Escrow Agent jointly designated by Buyer, Landlord and the
Selling Parties Representative in writing, or to any court of competent
jurisdiction, whereupon Escrow Agent shall be discharged of and from any and all
further obligations arising in connection with this Agreement.  The resignation
of Escrow Agent will take effect on the earlier of (i) the appointment of a
successor (including a court of competent jurisdiction), or (ii) the day which
is 30 days after the date of delivery of its written notice of resignation to
the other parties.  If at that time Escrow Agent has not received a designation
of a successor Escrow Agent, Escrow Agent’s sole responsibility after that time
shall be to retain and safeguard the Escrow Fund until receipt of a designation
of successor Escrow Agent or a joint written disposition instruction by the
other parties or a final nonappealable order of a court of competent
jurisdiction.

 

(f)          In the event of any disagreement among the other parties resulting
in adverse claims or demands being made in connection with the Escrow Fund or in
the event that Escrow Agent is in doubt as to what action it should take under
this Agreement, Escrow Agent shall be entitled to retain the Escrow Fund until
Escrow Agent shall have received (i) joint written instructions of Buyer,
Landlord and the Selling Parties Representative, or (ii) a final nonappealable
order of a court of competent jurisdiction.  Escrow Agent shall act on such
written instructions or court order without further question.

 

(g)         Buyer and Seller shall pay Escrow Agent compensation (as payment in
full) for the services to be rendered by Escrow Agent under this Agreement as
set forth in Schedule B

 

5

--------------------------------------------------------------------------------


 

and agree to reimburse Escrow Agent for all reasonable expenses, disbursements,
and advances incurred or made by Escrow Agent in the performance of its duties
(including reasonable fees, expenses, and disbursements of its counsel).  Any
such compensation and reimbursement to which Escrow Agent is entitled shall be
borne 50% by Buyer and 50% by the Selling Parties Representative in its
representative capacity.  Any fees or expenses of Escrow Agent or its counsel
that are not paid as provided for in this Agreement may be taken from any
property held by Escrow Agent under this Agreement; provided that Escrow Agent
obtains the prior written consent of Landlord for such taking.  Notwithstanding
anything to the contrary, in no event will Landlord be liable for paying or
satisfying any portion of Escrow Agent’s compensation for the services to be
rendered by Escrow Agent under this Agreement.

 

(h)         In the event that (i) any dispute shall arise between the parties
with respect to the disposition or disbursement of the Escrow Fund, or
(ii) Escrow Agent shall be uncertain as to how to proceed in a situation not
explicitly addressed by the terms of this Agreement, whether because of
conflicting demands by the other parties or otherwise, Escrow Agent shall be
permitted to interplead the Escrow Fund held under this Agreement into a court
of competent jurisdiction and thereafter be fully relieved from any and all
liability or obligation with respect to such interpleaded assets.  The parties
other than Escrow Agent further agree to pursue any redress or recourse in
connection with such a dispute without making Escrow Agent a party to same.

 

(i)          Escrow Agent shall have only those duties as are specifically
provided in this Agreement, which shall be deemed purely ministerial in nature,
and shall under no circumstance be deemed a fiduciary for any of the other
parties.  Escrow Agent shall neither be responsible for, nor chargeable with,
knowledge of the terms and conditions of any other agreement, instrument, or
document between the other parties in connection herewith, including the
Purchase Agreement.  This Agreement sets forth all matters pertinent to the
escrow contemplated by this Agreement, and no additional obligations of Escrow
Agent shall be inferred from the terms of this Agreement or any other agreement.

 

(j)          This Paragraph 6 shall survive notwithstanding any expiration or
termination of this Agreement or the resignation of Escrow Agent.

 

5.             OWNERSHIP FOR TAX PURPOSES

 

For purposes of federal and other taxes based on income, Seller will be treated
as owner of the Escrow Fund and shall report all income, if any, that is earned
on, or derived from, the Escrow Fund as its income and in the taxable year or
years in which such income is properly includible, and pay any taxes
attributable thereto.  All interest or other income earned under the Escrow
Agreement shall be allocated to Seller and reported, to the extent required by
law, by the Escrow Agent to the IRS or any other taxing authority, as
applicable, on IRS form 1099 or 1042S (or other appropriate form) as income
earned from the Escrow Fund by the Seller whether or not said income has been
distributed during the year.  Any other tax returns required to be filed will be
prepared and filed by the Seller with the IRS and any other taxing authority as
required by law including but not limited to any applicable reporting or
withholding pursuant to the Foreign Investment in Real Property Tax Act
(“FIRPTA”).  The parties hereto acknowledge

 

6

--------------------------------------------------------------------------------


 

and agree that the Escrow Agent shall have no responsibility for the preparation
and/or filing of any tax return or any applicable FIRPTA reporting with respect
to the Escrow Fund.  The Escrow Agent shall withhold any taxes it deems
appropriate, including but not limited to required withholding in the absence of
proper tax documentation, and shall remit such taxes to the appropriate
authorities as it determines may be required by any law or regulation in effect
at the time of the distribution.

 

6.             NO TRANSFER OR ENCUMBRANCE; SECURITY INTEREST

 

(a)         Neither the Escrow Fund nor any beneficial interest therein may be
pledged, encumbered, sold, assigned, or transferred (including any transfer by
operation of law) by any of the Selling Parties, or be taken or reached by any
legal or equitable process in satisfaction of any debt or other liability of
Selling Parties, prior to the delivery of such Escrow Fund to the Selling
Parties Representative by the Escrow Agent in accordance with this Agreement.

 

(b)         The parties acknowledge and agree that Seller’s interest in the
Escrow Fund is merely a contingent right to payment from the Escrow Fund, and
that neither a voluntary or involuntary case under any applicable bankruptcy,
insolvency, or similar law nor the appointment of a receiver, trustee,
custodian, or similar official in respect of any Selling Party (any of which, a
“Bankruptcy Event”) shall increase such Selling Party’s interest in the Escrow
Fund or affect, modify, convert, or otherwise change any right such Selling
Party or its estate may have to the Escrow Fund.  Accordingly, in order to
assure the foregoing result even if it is determined by a court of competent
jurisdiction (whether or not in connection with a Bankruptcy Event) that a
Selling Party has an interest in the Escrow Fund that is greater than a
contingent right of payment from the Escrow Fund payable only in accordance with
the provisions of this Agreement, each Selling Party hereby grants to Buyer and
Landlord, jointly and severally, effective as of the date of this Agreement, a
security interest in, and hereby pledges and assigns to Buyer and Landlord, all
of such Selling Party’s right, title, and interest in that portion of the Escrow
Fund (except for such Selling Party’s contractual rights thereto under this
Agreement) that is in excess of the Obligations, to secure Buyer’s and
Landlord’s rights in such Selling Party’s obligations under this Agreement. 
Escrow Agent acknowledges that Buyer and Landlord have a security interest in
the Escrow Fund, and all funds and instruments comprising the Escrow Fund from
time to time, and Escrow Agent is maintaining the Escrow Fund subject to such
security interest.  The parties agree that this Paragraph 6(b) shall establish
“control,” as defined in the Uniform Commercial Code (the “UCC”), as enacted in
the State of Florida, and as amended from time to time, of the Escrow Fund,
which control is effective to perfect Buyer’s and Landlord’s security interest
in the Escrow Fund.  For purposes of giving effect to such control, the parties
agree that, if Escrow Agent shall receive any notice from Buyer or Landlord
given in strict accordance with Paragraph 2(b) hereof, regarding disposition of
the Escrow Fund after Buyer or Landlord has failed to receive any payment
required to be made to it pursuant to this Agreement, Escrow Agent shall comply
with such notice without further consent by the Selling Parties or any other
person, provided that this provision shall in no way diminish or affect any
rights which the Selling Parties may have or be entitled to pursue against Buyer
for taking action in violation of other provisions of this Agreement or the
Purchase Agreement.  Escrow

 

7

--------------------------------------------------------------------------------


 

Agent and Selling Parties shall take all actions as may be reasonably requested
in writing of it by Buyer or Landlord to perfect or maintain the security
interest created by the Selling Parties in the Escrow Fund.  Buyer and Landlord
are authorized by the other parties to file UCC financing statements to perfect
Buyer’s or Landlord’s security interests, with or without execution by the other
parties, to the extent permitted by applicable law.  Such security interest
shall automatically be released with respect to any funds properly distributed
from the Escrow Fund pursuant to the terms of this Agreement.  Buyer and
Landlord agree to execute such instruments of release and termination of the
security interest granted under this Agreement with respect to any funds
properly distributed from the Escrow Fund and received by the Selling Parties
Representative pursuant to the terms hereof, as may be reasonably requested.

 

7.             MISCELLANEOUS

 

(a)         No Limitation on Other Obligations.  This Agreement shall not be
construed to limit Sellers’ obligations to Buyer under the Purchase Agreement,
or either of the Buyer’s or the Sellers’ obligations to Landlord under the Lease
or Assignment.

 

(b)         Entire Agreement.  This Agreement supersedes all prior agreements,
whether written or oral, between the parties with respect to its subject matter
and constitutes a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter.

 

(c)         Modification.  This Agreement may only be amended, supplemented, or
otherwise modified by a writing executed by the parties.

 

(d)         Assignments and Successors.  The Seller and Buyer shall not assign
any of their rights or delegate any of their obligations under this Agreement
without the prior consent of the other parties, except that Buyer may assign any
of its rights and delegate any of its obligations under this Agreement to any
Subsidiary of Buyer and may collaterally assign its rights under this Agreement
to any financial institution providing financing in connection with the purchase
of the Assets as long as any such collateral assignment shall allow Buyer to
exercise all rights to act under this Agreement without consent or joinder of
such financial institution, until such financial institution has notified all
the parties to this Agreement that a default has occurred under the financing
agreement.  Any purported assignment of rights or delegation of obligations in
violation of this Paragraph 7(d) will be void.  Subject to the foregoing, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the heirs, executors, administrators, legal representatives,
successors, and permitted assigns of the parties. Notwithstanding anything to
the contrary, Landlord may assign its rights under this Agreement without the
consent of Buyer or Seller.

 

(e)         No Third-Party Rights.  No person other than the parties hereto will
have any legal or equitable right, remedy, or claim under or with respect to
this Agreement.  This Agreement may be amended or terminated, and any provision
of this Agreement may be waived, without the consent of any person who is not a
party to this Agreement.

 

8

--------------------------------------------------------------------------------


 

(f)                              Governing Law.  All matters relating to or
arising out of this Agreement and the rights of the parties (whether sounding in
contract, tort, or otherwise) will be governed by and construed and interpreted
under the laws of the State of Florida, without regard to conflicts of laws
principles that would require the application of any other law.  The exclusive
venue for any litigation or other dispute shall be in Miami-Dade County,
Florida.

 

(g)                           Remedies Cumulative.  The rights and remedies of
the parties are cumulative and not alternative.

 

(h)                           Waiver of Jury Trial.  EACH PARTY, KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY, WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE.

 

(i)                               Attorneys’ Fees.  In the event any litigation
is brought in respect of this Agreement, the prevailing party will be entitled
to recover reasonable attorneys’ fees and other costs incurred in such
litigation, in addition to any relief to which such party may be entitled.

 

(j)                               No Waiver.  Neither any failure nor any delay
by any party in exercising any right, power, or privilege under this Agreement
or any of the documents referred to in this Agreement will operate as a waiver
of such right, power, or privilege, and no single or partial exercise of any
such right, power, or privilege will preclude any other or further exercise of
such right, power, or privilege or the exercise of any other right, power, or
privilege.  To the maximum extent permitted by applicable laws, (i) no claim or
right arising out of this Agreement or any of the documents referred to in this
Agreement can be waived by a party, in whole or in part, unless made in a
writing signed by such party, (ii) a waiver given by a party will only be
applicable to the specific instance for which it is given, and (iii) no notice
to or demand on a party will (A) waive or otherwise affect any obligation of
that party, or (B) affect the right of the party giving such notice or demand to
take further action without notice or demand as provided in this Agreement or
the documents referred to in this Agreement.

 

(k)                            Notices.  All notices and other communications
required or permitted by this Agreement will be in writing and will be
effective, and any applicable time period shall commence when (i) delivered to
the following address by hand or by a nationally recognized overnight courier
service (costs prepaid), addressed to the following address, or (ii) transmitted
electronically to the following facsimile numbers or e-mail addresses, in each
case marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number, e-mail address, or person as a
party may designate by notice to the other parties):

 

Selling Parties Representative:

 

Clinton R. Field

c/o: Restaurant Entertainment Group

 

9

--------------------------------------------------------------------------------


 

Address: 6728 Hyland Croy Rd

Dublin, OH 43016

Attention:  Clinton Field

Fax no.: 614-760-9793

E-mail address: clint.field37@gmail.com

 

with a copy to: Kephart Fisher LLC

Attention: David Fisher

207 N Fourth St.

Columbus, Ohio 43215

Fax no.: 614-469-1887

E-mail address: davidfisher@kephartfisher.com

 

Buyer:

 

Buyer: Granite City Restaurant Operations, Inc.

Attention: James G. Gilbertson, Chief Financial Officer

5402 Parkdale Drive, Suite 101

Minneapolis, MN 55416

Fax no.: (952) 215-0671

E-mail address: jgilbertson@gcfb.net

 

with a copy to: Briggs and Morgan, P.A.

Attention: Avron Gordon

2200 IDS Center

80 S 8th Street

Minneapolis, MN 55402

Fax no.: (612) 977-8650

E-mail address: agordon@briggs.com

 

Landlord:

 

WRC Properties, Inc.

c/o TIAA-CREF

8500 Andrew Carnegie Boulevard

Charlotte, NC 28262

Attn: Real Estate Asset Management, Global

Real Estate Property #3116,

the Palms at Town & Country

 

with a copy to:

 

Allison McCarthy, Esq.

Holland & Knight

515 East Las Olas Boulevard, Suite 1200

Fort Lauderdale, FL 33301

 

10

--------------------------------------------------------------------------------


 

allison.mccarthy@hklaw.com

 

and a copy to:

 

Leslie Miller Tomczak, Esq.

Akerman Senterfitt

350 East Las Olas Boulevard

Suite 1600

Fort Lauderdale, FL 33301

email address:leslie.tomczak@akerman.com

 

Escrow Agent:

 

CSC Trust Company of Delaware

Attention: Alan R. Halpern, Vice President

Little Falls Centre One

2711 Centerville Road

Wilmington, DE 19808

Fax no.: (302) 636-8666

E-mail address: ahalpern@cscinfo.com

 

(l)                               Severability.  If any provision of this
Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement will remain in full force
and effect.  Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

 

(m)                         Time of Essence.  With regard to all dates and time
periods set forth or referred to in this Agreement, time is of the essence.

 

(n)                           Counterparts/Electronic Signatures.  This
Agreement and other documents to be delivered pursuant to this Agreement may be
executed in one or more separate counterparts, each of which will be deemed to
be an original copy and all of which, when taken together, will be deemed to
constitute one and the same agreement or document, and will be effective when
counterparts have been signed by each of the parties and delivered to the other
parties.  A manual signature on this Agreement or other document to be delivered
pursuant to this Agreement whose image is transmitted electronically will
constitute an original signature for all purposes.  The delivery of copies of
this Agreement or other document to be delivered pursuant to this Agreement,
including executed signature pages where required, by electronic transmission
will constitute effective delivery of this Agreement or such other document for
all purposes.

 

[SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above (the “Effective Date”).

 

Buyer:

 

Owner:

GRANITE CITY RESTAURANT

 

 

OPERATIONS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

James G. Gilbertson

 

Eric Schilder

Chief Financial Officer

 

 

 

 

 

 

 

 

LANDLORD:

 

KENDALL CR LLC

WRC Properties, Inc.

 

 

 

 

 

 

 

By:

 

By:

 

 

 

Eric Schilder, Sole Member and Owner

Name:

 

 

 

Its:

 

 

 

 

 

By:

 

 

 

 

Clinton R. Field, Manager

 

 

 

ESCROW AGENT:

 

SELLING PARTIES REPRESENTATIVE:

CSC Trust Company of Delaware

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Clinton R. Field

Its:

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

List of Known Creditors

 

1.               American Tropical Signs and Services, LLC

2.               Aroujos Cabinets

3.               Banner Supply Company

4.               Brothers Fire Protection

5.               Captive Air Systems, Inc.

6.               Citrus Signs

7.               Clarke Electrical Contracting, Inc.

8.               David A. Udkow, Architect

9.               Elechs

10.         Global Satellite

11.         Jaso & Associates

12.         Kool Box, Inc.

13.         Maximum Plumbing

14.         North East Mechanical, Inc. d/b/a Westland Heating & Air

15.         Quality Floor Coverings, Inc.

16.         Robert Briggs, Architect

17.         Tech-no Glass

18.         Unlimited Roofing Services, Inc.

19.         Prime 1 Construction, Inc.

 

B-1

--------------------------------------------------------------------------------


 

Exhibit B

 

Deliveries for Disbursement

 

(1)                                  a fully executed Final Unconditional
Release and Waiver of Lien, in the form attached hereto as Exhibit B-1 or other
form acceptable to Landlord in its sole discretion, from each of the Creditors.

 

(2)                                  a fully executed Satisfaction of Lien, in
the form attached hereto as Exhibit B-2 or other form acceptable to Landlord in
its sole discretion, from each Creditor who has filed (or may file) a claim of
lien against the Premises or the Mall, and/or each Creditor who has filed a
lawsuits in connection with the Work, including but not limited to the following
entities.  Each Satisfaction of Lien shall be filled out to include the specific
legal description as stated in the applicable Creditor’s recorded claim of lien
to the reasonable satisfaction of Landlord and sufficient to remove the claim of
lien as a cloud on title to the Premises and the Mall.

 

a)              American Tropical Signs and Services, LLC

b)             Banner Supply Company

c)              Brothers Fire Protection

d)             Captive Air Systems, Inc.

e)              Clarke Electrical Contracting, Inc.

f)                North East Mechanical, Inc. d/b/a Westland Heating & Air

g)             Unlimited Roofing Services, Inc.

 

(3)                                  a fully executed Contractor’s Final
Affidavit, in the form attached hereto as Exhibit B-3 or other form acceptable
to Landlord in its sole discretion, from Prime 1 Construction, Inc. and Jaso &
Associates.

 

(4)                                  a fully executed Tenant’s Final Affidavit,
in the form attached hereto as Exhibit B-4 or other form acceptable to Landlord
in its sole discretion, from Kendall CR, LLC.

 

(5)                                  a fully executed Discharge of Lis Pendens
in the forms attached hereto as Exhibit B-5 and B-6 or other forms acceptable to
Landlord in its sole discretion, respectively, from Banner Supply Company and
Captive Air Systems, Inc. Each Discharge of Lis Pendens shall be filled out to
include the specific legal description as stated in the applicable Creditor’s
recorded Notice of Lis Pendens to the reasonable satisfaction of Landlord and
sufficient to remove the claim of lien as a cloud on title to the Premises and
the Mall.

 

(6)                                  a Voluntary Notice of Dismissal, with
Prejudice, from each Creditor who has filed or may file a lawsuit against
Seller, Landlord with respect to the Premises or the Mall (including but not
limited to Banner Supply Company and Captive Air Systems, Inc.), in a form
acceptable to Landlord in its sole discretion, and any other documents
reasonably required in order to fully dismiss such claims with prejudice.

 

(7)                                  Any other documents reasonably required by
Landlord to fully pay and otherwise satisfy the Obligations.

 

2

--------------------------------------------------------------------------------


 

Exhibit B-1

 

FINAL RELEASE AND WAIVER OF LIEN

 

KNOW ALL MEN BY THESE PRESENTS:

 

That                                        (“Lienor ”) for and in consideration
of the payment of the sum of $10.00 and other good and valuable consideration
paid by Prime 1 Construction, Inc. (“Contractor”) receipt of which is hereby
acknowledged, hereby forever releases, waives and quit claims to the said
Contractor, the leasehold estate holder, Kendall CR, LLC (“Tenant”), and the fee
simple estate holder, WRC Properties, Inc. (“Owner”), and their respective
successors and assigns, all liens, lien rights, claims or demands of any kind
whatsoever, which Lienor now has or might have against Contractor, Tenant and
Owner, or the buildings and improvements on the premises legally described as:

 

See Exhibit “1” attached hereto.

 

(the “Property”) on account of labor and services performed and/or material
furnished for the construction of any improvements thereon.  That the
undersigned has the right and authority to execute this Unconditional Final
Waiver and Release of Lien on behalf of the Lienor.  That this is a waiver of
all lien rights and other claims which Lienor has against the Property and the
Contractor, Tenant and Owner for all labor, material and services performed
thereon, including all extras and change orders, that all laborers retained or
employed by the Lienor for construction of improvements on the Property, all
suppliers and subcontractors of Lienor who have furnished labor, material and
services for the undersigned for the construction of improvements on the
Property, and all labor, services and materials used by the undersigned in the
construction of said improvements, have been paid in full for work performed or
materials supplied.

 

THE UNDERSIGNED ACKNOWLEDGES THAT, UNDER FLORIDA STATUTES THE CONTRACTOR,
TENANT, OWNER AND OTHER PARTIES HAVE A RIGHT TO RELY UPON THIS WAIVER AND
RELEASE AND THAT MAKING ANY FALSE STATEMENTS SHALL CONSTITUTE PERJURY AND
PUNISHMENT CAN BE MADE IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA.

 

IN WITNESS THEREOF, I have hereunto set my hand seal this     day of
                          , 20      .

 

Signed, sealed and delivered

 

 

in the presence of:

 

a                              corporation

 

 

 

 

 

By:

 

Print Name of Witness Below:

 

Printed Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Print Name of Witness Below:

 

 

 

 

 

 

 

 

STATE OF

)

 

 

 

) ss:

 

 

COUNTY OF

)

 

 

 

The foregoing instrument was acknowledged before me this          day of
                        , 20      , by                                        ,
                                           of
                                                       a
                               corporation on, on behalf of the corporation. 
He/she is personally known to me or has produced
                                         (type of identification) as
identification.

 

 

 

 

 

NOTARY PUBLIC, STATE OF FLORIDA

 

 

My Commission Expires:

 

 

3

--------------------------------------------------------------------------------


 

Exhibit “1”

 

Legal Description

 

SCHEDULE “A-1”

 

LEGAL DESCRIPTION OF THE SHOPPING CENTER

 

PARCEL I:

 

Tracts B, E, and F, all of KENDALL KATHRYN MILLS SECTION ONE, according to the
Plat thereof as recorded in Plat Book 125, page 45 Public Records of Miami-Dade
County, Florida;

 

LESS AND EXCEPT Lands known as PARCEL 100, DOT PROJECT 87001, being more
particularly described as: A portion of Tracts “B” and “C” of “KENDALL KATHRYN
MILLS- SECTION ONE”, according to the plat thereof as recorded in Plat Book 125,
at Page 45 of the Public Records of Miami-Dade County, Florida, lying in the
Southeast one-quarter (SE. 1/4) of Section 36, Township 54 South, Range 39 East,
Miami-Dade County, Florida, being more particularly described as follows:

 

COMMENCE at the Northeast corner of the Northeast one-quarter (N.E. 1/4) of
Section 1, Township 55 South, Range 39 East, lying upon the centerline of State
Road 94 (North Kendal Drive/SW. 88th Street) as shown in said Plat Book 125 at
Page 45 of the Public Records of Miami-Dade County, Florida, THENCE run South
87°40’44” West along the North line of said Northeast one-quarter (N.E. 1/4) of
Section 1, Township 55 South, Range 39 East and said centerline, also being the
baseline of survey, for a distance of 670.72 feet, THENCE run North 2° 19’ 16”
West perpendicular to the previously described course, for a distance of 55.00
feet to the POINT OF BEGINNING of the parcel of land hereinafter described;
THENCE run North 2° 19’ 16” West a distance of 9.89 feet; THENCE North 87°40’44”
East a distance of 10.00 feet; THENCE North 77”28’30” East a distance of 10.16
feet; THENCE North 2°19’16” West a distance of 5.00 feet; THENCE North 87°40’44”
East a distance of 10.00 feet; THENCE South 2°19’16” East a distance of 5.00
feet; THENCE North 87°40’44” East a distance of 35.00 feet; THENCE North
2°19’16” West a distance of 5.00 feet; THENCE North 87°40’44” East a distance of
10.00 feet; THENCE South 2°19’16” East a distance of 5.00 feet; THENCE North
87°40’44” East a distance of 35.00 feet; THENCE South 88°12’10” East a distance
of 25.06 feet; THENCE North 87°40”44” East a distance of 25.00 feet; THENCE
South 2°19’16” East to the point of intersection with the North Right of Way
line of said State Road 94 for a distance of 9.89 feet; THENCE South 87°40’44”
West along said North Right of Way line for a distance of 160.00 feet to the
POINT OF BEGINNING.

 

FURTHER LESS AND EXCEPT that portion of Tract F being the Prime
Hospitality/Miami-Kendall Wellesley Inn property, being more particularly
described as: A portion of Tract F of KENDALL KATHRYN MILLS SECTION ONE,
according to the Plat thereof as recorded in Plat Book 125, at page 45. Public
Records of Miami-Dade County, Florida, being more particularly described as
follows: COMMENCE at the Southeast corner of said Tract F thence South 87
degrees 45 minutes 00 seconds West along the South line of said Tract F, for
213.99 feet; thence North 02 degrees 15 minutes 00 seconds West for 106.00 feet
to the Point of Beginning; thence continue North 02 degrees 15 minutes 00
seconds West for 419.63 feet; thence South 64 degrees 47 minutes 55 seconds East
for 50.61 feet; thence South 51 degrees 18

 

4

--------------------------------------------------------------------------------


 

minutes 21 seconds East for 44.92 feet; thence South 39 degrees 12 minutes 58
seconds East for 41.47 feet; thence South 43 degrees 11 minutes 16 seconds East
for 23.07 feet; thence South 61 degrees 34 minutes 55 seconds East for 39.50
feet; thence South 52 degrees 07 minutes 11 seconds East for 130.50 feet; thence
Southeasterly, along a tangent curve to the left, having a radius of 451.00
feet, a central angle of 17 degrees 42 minutes 45 seconds, for an arc distance
of 139.42 feet to a point on a non-tangent curve, the center bearing North 66
degrees 42 minutes 02 seconds West from said point, thence Southwesterly along
the Northwesterly right-of-way line of S.W. 117th Avenue, as shown on said plat,
having a radius of 1187.50 feet, a central angle of 7 degrees 45 minutes 30
seconds for an arc distance of 160.80 feet; thence South 87 degrees 45 minutes
00 seconds West for 292.40 feet to the Point of Beginning.

 

PARCEL II:

 

The West 640.64’ of Tract “A” of TEACHERS KATHRYN MILLS according to the Plat
thereof recorded in Plat Book 167, page 100 of the Public Records of Miami-Dade
County, Florida.

 

Less and except any portion of said land that is included in the following:

 

A portion of Tract “A”, “Kendall Kathryn Mills-Section One,” according to the
plat thereof, as recorded in Plat Book 125 at Page 45, of the Public Records of
Miami-Dade County, Florida, being more particularly described as follows:

 

Commence at the Northwest corner of said Tract “A”; thence run N 87°44’23” E
along the Northerly boundary line of said Tract “A” for a distance of 643.56
feet to the Point of Beginning of the following described parcel of land; thence
continue N 87°44’23” E for a distance of 482.57 feet to a Point of Curvature of
a circular curve concave to the Southwest; thence run Easterly, Southeasterly
and Southerly along the arc of a circular curve to the right, having a radius of
25.00 feet and a central angle of 90°48’00”, for an arc distance of 25.35 feet
to a Point of Tangency; thence S 01°27’37” E for a distance of 165.42 feet to a
Point of Curvature of a circular curve concave to the West; thence run Southerly
along the arc of a circular curve to the right, having a radius of 1187.50 feet
and a central angle of 01°54’58”, for an arc distance of 39.11 feet to a point
(said last mentioned 4 courses being coincident with the Northerly and Easterly
boundary lines of said Tract “A”); thence S 7°44’23” W for a distance of 299.23
feet to a point; thence 02°15’37”E for a distance of 220.00 feet to a point;
thence N52°07’11 W for a distance of 34.35 feet to a Point of Tangency of a
circular curve concave to the Southwest; thence run Northwesterly along the arc
of a circular curve to the left, having a radius of 532.00 feet and a central
angle of 20°49’38”, for an arc distance of 193.38 feet to a point (from said
point a line bears S 17° 03’11” W to the radius point of the last described
curve); thence N 02°15’37” W for a distance of 131.33 feet thence N 08°52’07”W
for a distance of 100.52 feet to a point; thence N 02°15’37”W for a distance of
101.77 feet to the Point of Beginning, lying and being in the Southeast 1/4 of
Section 36, Township 54 South, Range 39 East, Miami-Dade County, Florida.

 

5

--------------------------------------------------------------------------------


 

Exhibit B-2

 

THIS DOCUMENT PREPARED BY:

 

 

 

SATISFACTION OF LIEN CLAIM

 

STATE OF FLORIDA

)

 

 

 

) ss

 

 

COUNTY OF MIAMI-DADE

)

 

 

 

WHEREAS, the undersigned, the authorized agent of
                                                      , recorded a Claim of Lien
on                                                 , in Official Records Book
                                  , Page                           , in the
Office of the Clerk of Court for Miami-Dade County, State of Florida, against
real property in said county described in the Claim of Lien as:

 

[Insert legal description as it is found in the applicable Claim of Lien]

 

 

 

in the amount of $                                    .

 

NOW, THEREFORE, the undersigned, for a good and valuable consideration of Ten
($10.00) Dollars, does hereby release and acknowledge satisfaction of the Claim
of Lien, and directs the Clerk of the Circuit Court to cancel and discharge said
Claim of Lien in its entirety in accordance with Section 713.21, Florida
Statutes.

 

Signed, sealed and delivered this              day of                         ,
2011.

 

 

 

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

STATE OF FLORIDA

)

 

 

 

) ss:

 

 

COUNTY OF MIAMI-DADE

)

 

 

 

The foregoing instrument was sworn to and subscribed before me this          day
of                         , 20    , by
                                                    , as
                                   of
                                                , who is personally known to me
or who has produced                                                    (type of
identification) as identification.

 

 

NOTARY PUBLIC, STATE OF FLORIDA

 

(Print, Type or Stamp Commissioned Name of Notary Public)

 

6

--------------------------------------------------------------------------------


 

Exhibit B-3

 

Contractor’s Final Affidavit

 

COUNTY OF

)

 

 

 

)ss:

 

 

STATE OF

)

 

 

 

KNOW ALL MEN BY THESE PRESENTS:

 

BEFORE ME, the undersigned authority, personally appeared 
                        who, after being duly sworn, deposes and says of his/her
personal knowledge as follows:

 

(1)           He/She is the                          of
                         (“Contractor”) which is the contractor in connection
with the development of certain improvements located or to be located on the
property legally described in attached Exhibit “1” (the “Property”).

 

(2)           Contractor, pursuant to a contract dated                 (the
“Contract”) with                          (“Leasehold Owner”) has furnished or
caused to be furnished labor, material and services for the construction of said
improvements on the Property.

 

(3)           This affidavit is executed by Contractor for the purpose of
obtaining final payment from Leasehold Owner in the amount of
$                                       for all of the work completed pursuant
to the Contract in accordance with the application for payment attached to this
affidavit as Exhibit “2” (“Application for Payment”).

 

(4)           All work or materials for which payment has been requisitioned in
the attached application has been completed or delivered to the Property, as the
case may be, and all persons or entities entitled to file a lien against the
Property arising of out the materials, services, supplies or labor furnished in
connection with the work have been paid in full, except the following lienors:

 

Name of Lienor

 

Amount Due

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(5)           The undersigned certifies that: (i) the work covered by the
attached application for payment has been completed in accordance with the
Contract Documents (as defined therein), including, but not limited to the
requirements of all appropriate governmental authorities; (ii) all amounts have
been paid by Contractor for work and/or materials for which previous
applications for payment were issued and payments received from Leasehold Owner;
and (iii) the current payment shown in the attached application for payment is
now due in accordance with the Contract.

 

(6)           That all waivers and releases delivered to Leasehold Owner and the
fee simple owner pursuant to the Contract Documents are true, correct and
genuine and that there is no claim either legal or equitable to defeat the
validity of said waivers and releases, except as may be expressly and
specifically set forth therein.

 

Dated this            day of           ,          .

 

 

By:

 

 

 

Sworn to and subscribed before me this                      day of
                                  , 20    .

 

7

--------------------------------------------------------------------------------


 

 

 

Notary Public

 

My commission expires:

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT “1”

 

LEGAL DESCRIPTION

 

SCHEDULE “A-1”

 

LEGAL DESCRIPTION OF THE SHOPPING CENTER

 

PARCEL I:

 

Tracts B, E, and F, all of KENDALL KATHRYN MILLS SECTION ONE, according to the
Plat thereof as recorded in Plat Book 125, page 45 Public Records of Miami-Dade
County, Florida;

 

LESS AND EXCEPT Lands known as PARCEL 100, DOT PROJECT 87001, being more
particularly described as: A portion of Tracts “B” and “C” of “KENDALL KATHRYN
MILLS-SECTION ONE”, according to the plat thereof as recorded in Plat Book 125,
at Page 45 of the Public Records of Miami-Dade County, Florida, lying in the
Southeast one-quarter (SE. 1/4) of Section 36, Township 54 South, Range 39 East,
Miami-Dade County, Florida, being more particularly described as follows:

 

COMMENCE at the Northeast corner of the Northeast one-quarter (N.E. 1/4) of
Section 1, Township 55 South, Range 39 East, lying upon the centerline of State
Road 94 (North Kendal Drive/SW. 88th Street) as shown in said Plat Book 125 at
Page 45 of the Public Records of Miami-Dade County, Florida, THENCE run South
87°40’44” West along the North line of said Northeast one-quarter (N.E. 1/4) of
Section 1, Township 55 South, Range 39 East and said centerline, also being the
baseline of survey, for a distance of 670.72 feet, THENCE run North 2° 19’ 16”
West perpendicular to the previously described course, for a distance of 55.00
feet to the POINT OF BEGINNING of the parcel of land hereinafter described;
THENCE run North 2° 19’ 16” West a distance of 9.89 feet; THENCE North 87°40’44”
East a distance of 10.00 feet; THENCE North 77”28’30” East a distance of 10.16
feet; THENCE North 2°19’16” West a distance of 5.00 feet; THENCE North 87°40’44”
East a distance of 10.00 feet; THENCE South 2°19’16” East a distance of 5.00
feet; THENCE North 87°40’44” East a distance of 35.00 feet; THENCE North
2°19’16” West a distance of 5.00 feet; THENCE North 87°40’44” East a distance of
10.00 feet; THENCE South 2°19’16” East a distance of 5.00 feet; THENCE North
87°40’44” East a distance of 35.00 feet; THENCE South 88°12’10” East a distance
of 25.06 feet; THENCE North 87°40”44” East a distance of 25.00 feet; THENCE
South 2°19’16” East to the point of intersection with the North Right of Way
line of said State Road 94 for a distance of 9.89 feet; THENCE South 87°40’44”
West along said North Right of Way line for a distance of 160.00 feet to the
POINT OF BEGINNING.

 

FURTHER LESS AND EXCEPT that portion of Tract F being the Prime
Hospitality/Miami-Kendall Wellesley Inn property, being more particularly
described as: A portion of Tract F of KENDALL KATHRYN MILLS SECTION ONE,
according to the Plat thereof as recorded in Plat Book 125, at page 45. Public
Records of Miami-Dade County, Florida, being more particularly described as
follows: COMMENCE at the Southeast corner of said Tract F thence South 87
degrees 45 minutes 00 seconds West along the South line of said Tract F,’ for
213.99 feet; thence North 02 degrees 15 minutes 00 seconds West for 106.00 feet
to the Point of Beginning; thence continue North 02 degrees 15 minutes 00
seconds West for 419.63 feet; thence South 64 degrees 47 minutes 55 seconds East
for 50.61 feet; thence South 51 degrees 18

 

9

--------------------------------------------------------------------------------


 

minutes 21 seconds East for 44.92 feet; thence South 39 degrees 12 minutes 58
seconds East for 41.47 feet; thence South 43 degrees 11 minutes 16 seconds East
for 23.07 feet; thence South 61 degrees 34 minutes 55 seconds East for 39.50
feet; thence South 52 degrees 07 minutes 11 seconds East for 130.50 feet; thence
Southeasterly, along a tangent curve to the left, having a radius of 451.00
feet, a central angle of 17 degrees 42 minutes 45 seconds, for an arc distance
of 139.42 feet to a point on a non-tangent curve, the center bearing North 66
degrees 42 minutes 02 seconds West from said point, thence Southwesterly along
the Northwesterly right-of-way line of S.W. 117th Avenue, as shown on said plat,
having a radius of 1187.50 feet, a central angle of 7 degrees 45 minutes 30
seconds for an arc distance of 160.80 feet; thence South 87 degrees 45 minutes
00 seconds West for 292.40 feet to the Point of Beginning.

 

PARCEL II:

 

The West 640.64’ of Tract “A” of TEACHERS KATHRYN MILLS according to the Plat
thereof recorded in Plat Book 167, page 100 of the Public Records of Miami-Dade
County, Florida.

 

Less and except any portion of said land that is included in the following:

 

A portion of Tract “A”, “Kendall Kathryn Mills-Section One,” according to the
plat thereof, as recorded in Plat Book 125 at Page 45, of the Public Records of
Miami-Dade County, Florida, being more particularly described as follows:

 

Commence at the Northwest corner of said Tract “A”; thence run N 87°44’23” E
along the Northerly boundary line of said Tract “A” for a distance of 643.56
feet to the Point of Beginning of the following described parcel of land; thence
continue N 87°44’23” E for a distance of 482.57 feet to a Point of Curvature of
a circular curve concave to the Southwest; thence run Easterly, Southeasterly
and Southerly along the arc of a circular curve to the right, having a radius of
25.00 feet and a central angle of 90°48’00”, for an arc distance of 25.35 feet
to a Point of Tangency; thence S 01°27’37” E for a distance of 165.42 feet to a
Point of Curvature of a circular curve concave to the West; thence run Southerly
along the arc of a circular curve to the right, having a radius of 1187.50 feet
and a central angle of 01°54’58”, for an arc distance of 39.11 feet to a point
(said last mentioned 4 courses being coincident with the Northerly and Easterly
boundary lines of said Tract “A”); thence S 7°44’23” W for a distance of 299.23
feet to a point; thence 02°15’37”E for a distance of 220.00 feet to a point;
thence N52°07’11 W for a distance of 34.35 feet to a Point of Tangency of a
circular curve concave to the Southwest; thence run Northwesterly along the arc
of a circular curve to the left, having a radius of 532.00 feet and a central
angle of 20°49’38”, for an arc distance of 193.38 feet to a point (from said
point a line bears S 17° 03’11” W to the radius point of the last described
curve); thence N 02°15’37” W for a distance of 131.33 feet thence N 08°52’07”W
for a distance of 100.52 feet to a point; thence N 02°15’37”W for a distance of
101.77 feet to the Point of Beginning, lying and being in the Southeast 1/4 of
Section 36, Township 54 South, Range 39 East, Miami-Dade County, Florida.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT “2”

 

APPLICATION FOR PAYMENT

 

[INSERT]

 

11

--------------------------------------------------------------------------------


 

Exhibit B-4

 

Tenant’s Final Affidavit

 

COUNTY OF                                     

)

 

)ss:

STATE  OF                                       

)

 

KNOW ALL MEN BY THESE PRESENTS:

 

BEFORE ME, the undersigned authority, personally appeared 
                        who, after being duly sworn, deposes and says of his/her
personal knowledge as follows:

 

(1)           He/She is the                          of
                         (“Tenant”) which is the leasehold owner in connection
with certain tenant improvements located or to be located on the property
legally described in attached Exhibit “1” (the “Property”).

 

(2)           This affidavit is executed by Tenant for the purpose of obtaining
final payment of the Tenant Improvement Allowance set forth in that certain
lease agreement between Tenant and                                             
(“Landlord”) in the amount of $                                       for all of
the Tenant Improvement work completed in accordance with the application for
payment attached to this affidavit as Exhibit “2” (“Application for Payment”).

 

(3)           All work or materials for which payment has been requisitioned in
the attached application has been completed or delivered to the Property, as the
case may be, and all persons or entities entitled to file a lien against the
Property arising of out the materials, services, supplies or labor furnished in
connection with the work have been paid in full, except the following lienors:

 

Name of Lienor

 

Amount Due

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)           The undersigned certifies that: (i) the work covered by the
attached application for payment has been completed in accordance with the
Contract Documents (as defined therein), including, but not limited to the
requirements of all appropriate governmental authorities; (ii) all amounts have
been paid by Tenant for work and/or materials for which previous applications
for payment were issued and Tenant Improvement payments received from Landlord;
and (iii) the current payment shown in the attached application for payment is
now due in accordance with the Lease.

 

(5)           That all waivers and releases delivered to Landlord are true,
correct and genuine and that there is no claim either legal or equitable to
defeat the validity of said waivers and releases, except as may be expressly and
specifically set forth therein.

 

Dated this            day of           ,          .

 

 

By:

 

 

Sworn to and subscribed before me this                      day of
                                  , 20    .

 

 

 

Notary Public

 

My commission expires:                

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT “1”

 

LEGAL DESCRIPTION

 

SCHEDULE “A-1”

 

LEGAL DESCRIPTION OF THE SHOPPING CENTER

 

PARCEL I:

 

Tracts B, E, and F, all of KENDALL KATHRYN MILLS SECTION ONE, according to the
Plat thereof as recorded in Plat Book 125, page 45 Public Records of Miami-Dade
County, Florida;

 

LESS AND EXCEPT Lands known as PARCEL 100, DOT PROJECT 87001, being more
particularly described as: A portion of Tracts “B” and “C” of “KENDALL KATHRYN
MILLS-SECTION ONE”, according to the plat thereof as recorded in Plat Book 125,
at Page 45 of the Public Records of Miami-Dade County, Florida, lying in the
Southeast one-quarter (SE. 1/4) of Section 36, Township 54 South, Range 39 East,
Miami-Dade County, Florida, being more particularly described as follows:

 

COMMENCE at the Northeast corner of the Northeast one-quarter (N.E. 1/4) of
Section 1, Township 55 South, Range 39 East, lying upon the centerline of State
Road 94 (North Kendal Drive/SW. 88th Street) as shown in said Plat Book 125 at
Page 45 of the Public Records of Miami-Dade County, Florida, THENCE run South
87°40’44” West along the North line of said Northeast one-quarter (N.E. 1/4) of
Section 1, Township 55 South, Range 39 East and said centerline, also being the
baseline of survey, for a distance of 670.72 feet, THENCE run North 2° 19’ 16”
West perpendicular to the previously described course, for a distance of 55.00
feet to the POINT OF BEGINNING of the parcel of land hereinafter described;
THENCE run North 2° 19’ 16” West a distance of 9.89 feet; THENCE North 87°40’44”
East a distance of 10.00 feet; THENCE North 77”28’30” East a distance of 10.16
feet; THENCE North 2°19’16” West a distance of 5.00 feet; THENCE North 87°40’44”
East a distance of 10.00 feet; THENCE South 2°19’16” East a distance of 5.00
feet; THENCE North 87°40’44” East a distance of 35.00 feet; THENCE North
2°19’16” West a distance of 5.00 feet; THENCE North 87°40’44” East a distance of
10.00 feet; THENCE South 2°19’16” East a distance of 5.00 feet; THENCE North
87°40’44” East a distance of 35.00 feet; THENCE South 88°12’10” East a distance
of 25.06 feet; THENCE North 87°40”44” East a distance of 25.00 feet; THENCE
South 2°19’16” East to the point of intersection with the North Right of Way
line of said State Road 94 for a distance of 9.89 feet; THENCE South 87°40’44”
West along said North Right of Way line for a distance of 160.00 feet to the
POINT OF BEGINNING.

 

FURTHER LESS AND EXCEPT that portion of Tract F being the Prime
Hospitality/Miami-Kendall Wellesley Inn property, being more particularly
described as: A portion of Tract F of KENDALL KATHRYN MILLS SECTION ONE,
according to the Plat thereof as recorded in Plat Book 125, at page 45. Public
Records of Miami-Dade County, Florida, being more particularly described as
follows: COMMENCE at the Southeast corner of said Tract F thence South 87
degrees 45 minutes 00 seconds West along the South line of said Tract F, for
213.99 feet; thence North 02 degrees 15 minutes 00 seconds West for 106.00 feet
to the Point of Beginning; thence continue North 02 degrees 15 minutes 00
seconds West for 419.63 feet; thence South 64 degrees 47 minutes 55 seconds East
for 50.61 feet; thence South 51 degrees 18

 

13

--------------------------------------------------------------------------------


 

minutes 21 seconds East for 44.92 feet; thence South 39 degrees 12 minutes 58
seconds East for 41.47 feet; thence South 43 degrees 11 minutes 16 seconds East
for 23.07 feet; thence South 61 degrees 34 minutes 55 seconds East for 39.50
feet; thence South 52 degrees 07 minutes 11 seconds East for 130.50 feet; thence
Southeasterly, along a tangent curve to the left, having a radius of 451.00
feet, a central angle of 17 degrees 42 minutes 45 seconds, for an arc distance
of 139.42 feet to a point on a non-tangent curve, the center bearing North 66
degrees 42 minutes 02 seconds West from said point, thence Southwesterly along
the Northwesterly right-of-way line of S.W. 117th Avenue, as shown on said plat,
having a radius of 1187.50 feet, a central angle of 7 degrees 45 minutes 30
seconds for an arc distance of 160.80 feet; thence South 87 degrees 45 minutes
00 seconds West for 292.40 feet to the Point of Beginning.

 

PARCEL II:

 

The West 640.64’ of Tract “A” of TEACHERS KATHRYN MILLS according to the Plat
thereof recorded in Plat Book 167, page 100 of the Public Records of Miami-Dade
County, Florida.

 

Less and except any portion of said land that is included in the following:

 

A portion of Tract “A”, “Kendall Kathryn Mills-Section One,” according to the
plat thereof, as recorded in Plat Book 125 at Page 45, of the Public Records of
Miami-Dade County, Florida, being more particularly described as follows:

 

Commence at the Northwest corner of said Tract “A”; thence run N 87°44’23” E
along the Northerly boundary line of said Tract “A” for a distance of 643.56
feet to the Point of Beginning of the following described parcel of land; thence
continue N 87°44’23” E for a distance of 482.57 feet to a Point of Curvature of
a circular curve concave to the Southwest; thence run Easterly, Southeasterly
and Southerly along the arc of a circular curve to the right, having a radius of
25.00 feet and a central angle of 90°48’00”, for an arc distance of 25.35 feet
to a Point of Tangency; thence S 01°27’37” E for a distance of 165.42 feet to a
Point of Curvature of a circular curve concave to the West; thence run Southerly
along the arc of a circular curve to the right, having a radius of 1187.50 feet
and a central angle of 01°54’58”, for an arc distance of 39.11 feet to a point
(said last mentioned 4 courses being coincident with the Northerly and Easterly
boundary lines of said Tract “A”); thence S 7°44’23” W for a distance of 299.23
feet to a point; thence 02°15’37”E for a distance of 220.00 feet to a point;
thence N52°07’11 W for a distance of 34.35 feet to a Point of Tangency of a
circular curve concave to the Southwest; thence run Northwesterly along the arc
of a circular curve to the left, having a radius of 532.00 feet and a central
angle of 20°49’38”, for an arc distance of 193.38 feet to a point (from said
point a line bears S 17° 03’11” W to the radius point of the last described
curve); thence N 02°15’37” W for a distance of 131.33 feet thence N 08°52’07”W
for a distance of 100.52 feet to a point; thence N 02°15’37”W for a distance of
101.77 feet to the Point of Beginning, lying and being in the Southeast 1/4 of
Section 36, Township 54 South, Range 39 East, Miami-Dade County, Florida.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT “2”

 

APPLICATION FOR PAYMENT

 

[INSERT]

 

15

--------------------------------------------------------------------------------


 

Exhibit B-5

 

 

IN THE CIRCUIT COURT OF THE 11TH

 

JUDICIAL CIRCUIT IN AND FOR

 

MIAMI-DADE COUNTY, FLORIDA

 

 

 

GENERAL JURISDICTION DIVISION

 

 

BANNER SUPPLY CO., a Florida Corporation

Case No.: 11-32665-CA-31

 

 

Plaintiff,

 

 

 

v.

 

 

 

WRC PROPERTIES, INC., a Foreign corporation,

 

PRIME 1 CONSTRUCTION, LLC, a Foreign limited

 

liability company, and KENDALL CR, LLC., a

 

Foreign limited liability company

 

 

 

Defendants.

 

 

 

                                                                        /

 

 

DISCHARGE OF LIS PENDENS

 

YOU ARE NOTIFIED that the Notice of Lis Pendens filed in this case, dated
October 7, 2011, and recorded on October 13, 2011 in Official Records Book 27858
at Page 1870-1871 with the Clerk of Court for Miami-Dade County, Florida as to
the following described property in Miami-Dade County, Florida:

 

A portion of Tract “E” of Kendall Kathryn Mills Section 1, as recorded in Plat
Book 125, Page 45, of the Public Records of Miami-Dade County, Florida

 

is hereby released and discharged.

 

 

SIEGRIED, RIVERA, LERNER,

 

DE LA TORRE & SOBEL, P.A.

 

Attorneys for Banner

 

201 Alhambra Circle, Suite 1102

 

Coral Gables, Florida 33134

 

T: 305.442.3334

 

F: 305.443.3292

 

16

--------------------------------------------------------------------------------


 

 

By:

 

 

Nicholas D. Siegfried, Esquire

 

Fla. Bar No.: 27020

 

CERTIFICATE OF SERVICE

 

I hereby certify that a true copy of the foregoing has been furnished via U.S.
Mail to Leslie Miller Tomczak, Esquire, Akerman Senterfitt, 350 East Las Olas
Boulevard, Suite 1600, Fort Lauderdale, Florida 33301 and
                                                                                    
on this              day of                         , 20    .

 

 

 

 

 

Nicholas D. Siegfried, Esquire

 

17

--------------------------------------------------------------------------------


 

Exhibit B-6

 

 

IN THE CIRCUIT COURT OF THE 11TH

 

JUDICIAL CIRCUIT IN AND FOR

 

MIAMI-DADE COUNTY, FLORIDA

 

 

 

GENERAL JURISDICTION DIVISION

 

 

CAPTIVE-AIRE SYSTEMS, INC.,

 

a Florida Corporation

Case No.: 11-32144-CA-23

 

 

Plaintiff,

 

 

 

v.

 

 

 

PRIME 1 CONSTRUCTION, LLC,

 

KENDALL CR, LLC., A/K/A CR KENDALL, LLC,

 

d/b/a CADILLAC RANCH ALL AMERICAN GRILL

 

 

 

Defendants.

 

 

 

                                                                         /

 

 

DISCHARGE OF LIS PENDENS

 

YOU ARE NOTIFIED that the Notice of Lis Pendens filed in this case, dated
September 28, 2011, and recorded on October 7, 2011 in Official Records Book
27851 at Page 4265 with the Clerk of Court for Miami-Dade County, Florida as to
the following described property in Miami-Dade County, Florida:

 

CADILLAC RANCH, THE PALMS AT TOWN AND COUNTRY, 11735 SHERRI LANE (8268 MILLS
DRIVE, a/k/a 8505 MILLS DRIVE), MIAMI, MIAMI-DADE COUNTY, FLORIDA; PARCEL FOLIO
NUMBERS 30-4936-007-0020 AND 30-4936-007-0050; A PARCEL OF LAND LAYING IN
KENDALL KATHRYN MILLS SECTION ONE, TRACTS E AND F, ACCORDING TO THE MAP OR PLAT
THEREOF, RECORDED IN PLAT BOOK 125, PAGE 45, OF THE PUBLIC RECORDS OF MIAMI-DADE
COUNTY, FLORIDA

 

is hereby released and discharged.

 

 

KASS SHULER, P.A.

 

Post Office Box 800

 

18

--------------------------------------------------------------------------------


 

 

Tampa, FL 33601

 

Ph: 813.229.0900

 

Fax: 813.229.3323

 

Attorneys for Captive Aire

 

 

 

By:

 

 

Elizabeth Ryan, Esquire

 

Fla. Bar No.: 098248

 

CERTIFICATE OF SERVICE

 

I hereby certify that a true copy of the foregoing has been furnished via U.S.
Mail to
                                                                                    
on this              day of                         , 20    .

 

 

 

 

 

Elizabeth M. Ryan, Esquire

 

19

--------------------------------------------------------------------------------


 

Exhibit C

 

CSC Engagement Letter (omitted pursuant to Item 601(b)(2))

 

20

--------------------------------------------------------------------------------


 

EXHIBIT 2.5(e)

 

BILL OF SALE

 

THIS BILL OF SALE (“Bill of Sale”) made effective as of 11:59 p.m. (time) on
                              , 2011 (the “Effective Time”), by Kendall CR, LLC,
an Ohio limited liability company (“Seller”), in favor of Granite City
Restaurant Operations, Inc., a Minnesota corporation (“Buyer”), and is delivered
pursuant and subject to, the terms of, that certain Asset Purchase Agreement,
dated as of                             , 2011 (the “Purchase Agreement”), by
and among Buyer, Seller, Restaurant Entertainment Group, LLC, and Eric
Schilder.  All capitalized terms used but not otherwise defined in this Bill of
Sale shall have the respective meanings given to them in the Purchase Agreement

 

1.                                       Sale and Transfer of Assets. For good
and valuable consideration, the receipt, adequacy and legal sufficiency of which
are hereby acknowledged, and as contemplated by Section 2.1 of the Purchase
Agreement, Seller hereby sells, transfers, assigns, conveys, grants and delivers
to Buyer, all of Seller’s right, title and interest in and to all of the Assets,
including without limitation the Temporary License/Permit No. BEV2302598,
Series 4COP issued by the Florida Department of Business and Professional
Regulation, Division of Alcoholic Beverages & Tobacco on June 28, 2011, and the
Assets set forth in Annex 1 attached hereto.

 

2.                                       Further Actions. Seller covenants and
agrees to warrant and defend the sale, transfer, assignment, conveyance, grant
and delivery of the Assets hereby made against all persons whomsoever, to take
all steps reasonably necessary to establish the record of Buyer’s title to the
Assets and, at the request of Buyer, to execute and deliver further instruments
of transfer and assignment and take such other action as Buyer may reasonably
request to more effectively transfer and assign to and vest in Buyer each of the
Assets, all at the sole cost and expense of Seller.

 

3.                                       Power of Attorney. Without limiting
Section 2 hereof, Seller hereby constitutes and appoints Buyer the true and
lawful agent and attorney in fact of Seller, with full power of substitution and
resubstitution, in whole or in part, in the name and stead of Seller but on
behalf and for the benefit of Buyer and its successors and assigns, from time to
time:

 

(a)                                  to demand, receive and collect any and all
of the Assets and to give receipts and releases for and with respect to the
same, or any part thereof;

 

(b)                                 to institute and prosecute, in the name of
Seller or otherwise, any and all proceedings at law, in equity or otherwise,
that Buyer or its successors and assigns may deem proper in order to collect or
reduce to possession any of the Assets and in order to collect or enforce any
claim or right of any kind hereby assigned or transferred, or intended so to be;
and

 

(c)                                  to do all things legally permissible,
required or reasonably deemed by Buyer to be required to recover and collect the
Assets and to use Seller’s name in such manner as Buyer may reasonably deem
necessary for the collection and recovery of same,

 

--------------------------------------------------------------------------------


 

Seller hereby declaring that the foregoing powers are coupled with an interest
and are and shall be irrevocable by Seller.

 

4.                                       Terms of the Purchase Agreement. The
terms of the Purchase Agreement, including but not limited to Seller’s
representations, warranties, covenants, agreements and indemnities relating to
the Assets in the Master Asset Purchase Agreement dated November 4, 2011, by and
among Buyer, Seller and the other parties named therein, as amended by that
certain Amendment No. 1 dated December       , 2011 (as amended, the “MAPA”),
are incorporated herein by this reference. Seller acknowledges and agrees that
the representations, warranties, covenants, agreements and indemnities contained
in the Purchase Agreement and the MAPA shall not be superseded hereby but shall
survive and remain in full force and effect to the full extent provided therein.
In the event of any conflict or inconsistency between the terms of the Purchase
Agreement and the terms hereof, the terms of the Purchase Agreement shall
govern.

 

5.                                       Governing Law.  This Bill of Sale will
be governed by and construed and interpreted under the laws of the State of
Minnesota, without regard to conflicts of laws principles that would require the
application of any other law.

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale to be effective as of
the Effective Time.

 

 

Kendall CR, LLC

 

 

 

 

 

By:

 

 

Name: Eric Schilder

 

Its: Sole Member and Owner

 

 

 

 

 

By:

 

 

Name: Clinton R. Field

 

Its: Manager

 

2

--------------------------------------------------------------------------------


 

ANNEX 1

 

See attached

 

--------------------------------------------------------------------------------


 

EXHIBIT 2.5(f)

 

ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PERSONAL PROPERTY

 

This Assignment and Assumption Agreement (the “Assignment and Assumption
Agreement”) is made and entered into as of December       , 2011, by and between
Kendall CR, LLC, an Ohio limited liability company (“Assignor”), and Granite
City Restaurant Operations, Inc., a Minnesota corporation (“Assignee”).

 

WHEREAS, Assignor, Assignee, Restaurant Entertainment Group, LLC (“REG”), and
Eric Schilder (“Schilder”) are parties to that certain Asset Purchase Agreement
(the “Purchase Agreement”) pursuant to which Assignee has purchased
substantially all of the assets of Assignor; and

 

WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed to assign
certain rights and agreements to Assignee, and Assignee has agreed to assume
certain obligations of Assignor, as set forth herein;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
parties do hereby agree as follows:

 

1.                                       Capitalized Terms.  Capitalized terms
used but not defined herein shall have the meanings for such terms that are set
forth in the Master Asset Purchase Agreement dated November 4, 2011, as amended
by and among Assignor, Assignee and the other parties named therein (the
“MAPA”).

 

2.                                       Assignment and Assumption.  Effective
as of                      on December               , 2011 (the “Effective
Time”), Assignor hereby assigns, sells, transfers and sets over (collectively,
the “Assignment”) to Assignee all of Assignor’s right, title, benefit,
privileges and interest in and to the Seller Contracts listed on Schedule A
hereto that pertain to the Assets for the Kendall Restaurant, and all of
Assignor’s burdens, obligations and liabilities in connection with, each of the
Assumed Liabilities that pertain to the Assets of the Kendall Restaurant. 
Assignee hereby accepts the Assignment and assumes and agrees to observe and
perform all of the duties, obligations, terms, provisions and covenants, and to
pay and discharge all of the liabilities of Assignor that arise from and after
the Closing of the purchase of the Assets of the Kendall Restaurant, in
connection with the Assumed Liabilities.  Assignee assumes no Retained
Liabilities nor any other debts, liabilities and obligations of Assignor that
are not Assumed Liabilities, and the parties hereto agree that all Retained
Liabilities and such other debts, liabilities, or obligations of Assignor that
are not Assumed Liabilities shall remain the sole responsibility of Assignor.

 

3.                                       Terms of the Purchase Agreement.  The
terms of the Purchase Agreement, including but not limited to Assignor’s
representations, warranties, covenants, agreements and indemnities relating to
the Assets in the MAPA and relating to the Assumed Liabilities, are incorporated
herein by this reference.  Assignor acknowledges and agrees that the
representations, warranties, covenants,

 

--------------------------------------------------------------------------------


 

agreements and indemnities contained in the Purchase Agreement and the MAPA
shall not be superseded hereby but shall remain in full force and effect to the
full extent provided therein.  In the event of any conflict or inconsistency
between the terms of the Purchase Agreement and the terms hereof, the terms of
the Purchase Agreement shall govern.

 

4.                                       Further Actions. Each of the parties
hereto covenants and agrees, at its own expense, to execute and deliver, at the
request of the other party hereto, such further instruments of transfer and
assignment and to take such other action as such other party may reasonably
request to more effectively consummate the assignments and assumptions
contemplated by this Assignment and Assumption Agreement.

 

5.                                       Governing Law.  This Assignment and
Assumption Agreement will be governed by and construed and interpreted under the
laws of the State of Minnesota, without regard to conflicts of laws principles
that would require the application of any other law.

 

6.                                       Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of both Assignor and Assignee and
their respective successors and permitted assigns.

 

7.                                       Amendments.  This Assignment and
Assumption Agreement may not be amended, supplemented, or otherwise modified
except by a written agreement executed by the party to be charged with the
amendment.

 

8.                                       Counterparts.  This Agreement may be
executed in counterparts (including by means of facsimile), each of which shall
be deemed an original, and all of which taken together shall constitute one and
the same agreement.  Executed counterparts to this Agreement may be delivered by
any party via telecopy transmission, provided that the transmitting party
retains confirmation of successful transmission.

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement as of the date first above written, to be effective as of the
Effective Time.

 

 

ASSIGNOR:

 

ASSIGNEE:

 

 

 

Kendall CR, LLC

 

Granite City Restaurant Operations, Inc.

 

 

 

 

 

 

By:

 

 

By:

 

Eric Schilder, Sole Member and Owner

 

Name:

 

 

 

Its:

 

 

 

 

By:

 

 

 

Clinton R. Field, Manager

 

 

 

--------------------------------------------------------------------------------


 

Schedule A

 

Seller Contracts

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT 2.5(h)

 

NONCOMPETITION AGREEMENT

 

This Noncompetition, Nondisclosure, and Noninterference Agreement (this
“Agreement”) is made as of                               , 20    , by and among
Granite City Restaurant Operations, Inc., a Minnesota corporation (“Buyer”), and
Kendall CR LLC (“Seller”).

 

RECITALS

 

A.            Buyer has entered into a Master Asset Purchase Agreement dated
November 4, 2011, as amended by that certain Amendment dated
                          , 2011 (the “Master Purchase Agreement”), relating to
the purchase of substantially all of the Assets and the goodwill of seven
(7) restaurants (the “Restaurants”) operated by the Seller Entities described in
the Master Purchaser Agreement under the service mark, CADILLAC RANCH
ALL-AMERICAN BAR & GRILL, or variants thereof.  Section 2.7(a)(viii) of the
Master Purchase Agreement requires that noncompetition agreements be executed
and delivered by Seller, each Seller Entity, each Owner, Jon H. Field, and Joel
A. Field at the Closing.

 

B.            Seller operates the Restaurant located at 11735 Sherri Lane,
Miami, Florida 33183 (the “Kendall Restaurant”).

 

C.            Buyer has entered into an Asset Purchase Agreement (the “Purchase
Agreement”) relating to the purchase of substantially all of the Assets and
goodwill of the Kendall Restaurant.

 

AGREEMENT

 

The parties, in consideration of Buyer’s agreement to purchase the Assets of the
Kendall Restaurant and the consideration received by Seller under the Purchase
Agreement, agree as follows:

 

1.                                      DEFINITIONS

 

“Confidential Information” is defined in Section 2.

 

Capitalized terms not expressly defined in this Agreement shall have the
meanings ascribed to them in the Purchase Agreement and the Master Purchase
Agreement.

 

2.                                      ACKNOWLEDGMENTS BY SELLER

 

Seller acknowledges that Seller has had access to and has become familiar with
the following, any and all of which constitute confidential information of
Seller (collectively the “Confidential Information”): (a) any and all trade
secrets concerning the business and affairs of Seller, methods, recipes and
ingredient lists, menus, techniques, product specifications, data, know-how,
formulae, compositions, processes, designs, sketches, photographs, graphs,
drawings, samples, inventions and ideas, past, market studies, business plans,
computer software and programs (including object code and source code), database
technologies, systems, devices, know-how, discoveries, and concepts of Seller
and any other information, however documented, of Seller that is a trade secret
within the meaning of the Uniform Trade Secrets Act or under

 

--------------------------------------------------------------------------------


 

other applicable law; (b) any and all information concerning the business of the
Restaurants (which includes without limitation historical financial statements,
financial projections and budgets, historical and projected sales, capital
spending budgets and plans, the names and backgrounds of key personnel,
contractors, agents, suppliers and potential suppliers, personnel training and
techniques and materials, purchasing methods and techniques and manuals); and
(c) any and all notes, analyses, compilations, studies, summaries and other
material prepared by or for Seller containing or based, in whole or in part,
upon any information included in the foregoing.

 

Seller acknowledges that (a) Buyer has required that Seller make the covenants
set forth in Sections 3 and 4 of this Agreement as a condition to Buyer’s
purchase of the Assets of the Kendall Restaurant; (b) the provisions of Sections
3 and 4 of this Agreement are reasonable and necessary to protect and preserve
Buyer’s interests in and right to the use and operation of the Assets of the
Kendall Restaurant from and after Closing of the purchase of the Assets of the
Kendall Restaurant; and (c) Buyer would be irreparably damaged if Seller were to
breach the covenants set forth in Sections 3 and 4 of this Agreement.

 

3.                                      CONFIDENTIAL INFORMATION

 

Seller acknowledges and agrees that the protection of the Confidential
Information is necessary to protect and preserve the value of the Assets.
Therefore, Seller hereby agrees not to disclose to any unauthorized Persons or
use for its own account or for the benefit of any third party any Confidential
Information relating to the Kendall Restaurant, whether or not such information
is embodied in writing or other physical form or is retained in the memory
Seller’s members, managers, officers, employees or agents, without Buyer’s
written consent, unless and to the extent that such Confidential Information is
or becomes generally known to and available for use by the public other than as
a result of Seller’s fault or the fault of any other Person bound by a duty of
confidentiality to Buyer, Seller or REG.  Seller agrees to deliver to Buyer at
the time of execution of this Agreement, and at any other time Buyer may
request, all documents, memoranda, notes, plans, records, reports and other
documentation, models, components, devices or computer software, whether
embodied in a disk or in other form (and all copies of all of the foregoing),
that contain Confidential Information relating to the Kendall Restaurant and any
other Confidential Information relating to the Kendall Restaurant that Seller
may then possess or have under its control.

 

4.                                      NONCOMPETITION AND NONINTERFERENCE

 

As an inducement to Buyer to enter into the Purchase Agreement and as additional
consideration for the consideration to be paid to Seller under the Purchase
Agreement, Seller agrees that:

 

(a)                                  For a period of twenty-four (24) months
after the Closing of the purchase of the Assets of the Kendall Restaurant:

 

(i)            Seller will not, directly or indirectly, engage or invest in,
own, manage, operate, finance, control or participate in the ownership,
management, operation, financing or control of, be employed by,

 

2

--------------------------------------------------------------------------------


 

associated with or in any manner connected with, or render services or advice or
other aid to, or guarantee any obligation of, any Person engaged in or planning
to become engaged in the operation of a restaurant business whose products or
activities compete in whole or in part with the business in which the Assets
were used prior to the Closing or may be used thereafter, within a ten (10) mile
radius of the Kendall Restaurant location (the “Noncompetition Area”). 
Notwithstanding the foregoing, if Seller shall operate a Competing Restaurant
Business at the time of Seller’s execution of this Agreement, Seller shall
notify Buyer, and Seller shall cause such Competing Restaurant Business to be
materially differentiated from the style of the Cadillac Ranch restaurants
currently operated by Seller and Owners.  Seller agrees that this covenant is
reasonable with respect to its duration, geographical area and scope.

 

(ii)           Seller agrees not to, directly or indirectly, (A) induce or
attempt to induce any employee of Seller who becomes an employee of Buyer in
connection with the purchase of the Assets to leave the employ of Buyer; (B) in
any way interfere with the relationship between Buyer and any such employee of
Buyer; or (C) employ or otherwise engage as an employee, independent contractor
or otherwise any such employee of Buyer.

 

(iii)          Seller agrees not to, directly or indirectly, cause, induce or
attempt to cause or induce any supplier, licensee, licensor, franchisee,
consultant, Person or other business relation of Buyer to cease doing business
with Buyer, or in any way interfere with its relationship with Buyer;

 

(b)                                 In the event of a breach by Seller of any
covenant set forth in Subsection 4(a) of this Agreement, the term of such
covenant will be extended by the period of the duration of such breach;

 

(c)                                  Seller will not, at any time during or
after the twenty-four month period, disparage Buyer, the Assets, the business
formerly conducted by Seller, the business conducted by Buyer using the Assets
or any shareholder, director, officer, employee or agent of Buyer;

 

(d)                                 Buyer will not, at any time during or after
the twenty-four month period, disparage Seller, the Assets, the business
formerly conducted by Seller, or any member, manager, officer, employee or agent
of Seller;

 

(e)                                  Seller will, for a period of twenty-four
months after the Closing of the purchase of the Assets of the Kendall
Restaurant, within ten days after accepting any employment, consulting
engagement, engagement as an independent contractor, partnership or other
association, advise Buyer of

 

3

--------------------------------------------------------------------------------


 

the identity of the new employer, client, partner or other Person with whom
Seller has become associated. Buyer may serve notice upon each such Person that
Seller is bound by this Agreement and furnish each such Person with a copy of
this Agreement or relevant portions thereof;

 

(f)                                    Seller may establish restaurants outside
of the Noncompetition Area that have a casual dining environment and trade dress
similar to the Restaurants so long as such restaurants do not have signage,
trademarks or names that are the same or similar to the Restaurants;

 

(g)                                 The continued ownership and operation of the
Steelhouse restaurant by Jon H. Field, who is a Related Person to the owner of
certain Seller Entities, in Pittsburgh, Pennsylvania, shall not be deemed to be
a Competing Restaurant Business for purposes of this Agreement, and shall be
excluded from the noncompetition provisions set forth in Section 4(a) above, so
long as such restaurant continues to be operated under the name “Steelhouse” or
any other name that does not include the words “Cadillac,” “Ranch” or any
variations thereof;

 

(h)                                 Seller’s ownership or operation of any
Nightclub shall not be deemed to be a Competing Restaurant Business for purposes
of this Agreement, and shall be excluded from the noncompetition provisions set
forth in Section 4(a) above, so long as the Nightclub is not located within a 10
mile radius of the Indianapolis, Indiana metropolitan area.  For purposes of
this Agreement, the term “Nightclub” shall be defined as any establishment that
(A) generates at least 80% of its gross revenues from the sale of beer, wine and
alcohol, (B) provides music and space for dancing, and (C) requires its
customers to pay a cover charge; and

 

(i)                                     Seller can continue to own and operate
any restaurants that use the Marks or Trade Dress of the Restaurants until such
time as Buyer has closed on the purchase of the Assets of at least five of the
Restaurants, provided that within 60 days after the closing of the purchase of
such five or more Restaurants, the undersigned will cause the name of any
restaurants it owns or operates to be changed to include names and marks that do
not include the words “Cadillac,” “Ranch” or any variations thereof.

 

5.                                      REMEDIES

 

If Seller breaches the covenants set forth in Sections 3 or 4 of this Agreement,
Buyer will be entitled to the following remedies:

 

(a)                                  Damages from Seller, as the case may be;

 

(b)                                 To offset against any and all amounts owing
to Seller under the Purchase Agreement and any and all amounts that Buyer claims
under Subsection 5(a) of this Agreement; and

 

4

--------------------------------------------------------------------------------


 

(c)                                  In addition to its right to damages and any
other rights it may have, to obtain injunctive or other equitable relief to
restrain any breach or threatened breach or otherwise to specifically enforce
the provisions of Sections 3 and 4 of this Agreement, it being agreed that money
damages alone would be inadequate to compensate Buyer and would be an inadequate
remedy for such breach.

 

(d)                                 The rights and remedies of the parties to
this Agreement are cumulative and not alternative.

 

6.                                      SUCCESSORS AND ASSIGNS

 

This Agreement will be binding upon Buyer and Seller and will inure to the
benefit of Buyer and its affiliates, successors and assigns.

 

7.                                      WAIVER

 

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any party in exercising any
right, power or privilege under this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement can be discharged, in whole or in part, by a waiver or
renunciation of the claim or right except in writing; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party, or of the right of the party giving such
notice or demand to require the other party, to take further action without
notice or demand as provided in this Agreement.

 

8.                                      GOVERNING LAW

 

This Agreement will be governed by the laws applied by courts of the State of
Minnesota to contracts entered into within that state by parties residing within
that state and having no connection to any other state.

 

9.                                      JURISDICTION; SERVICE OF PROCESS

 

Any action or proceeding seeking to enforce any provision of, or based upon any
right arising out of, this Agreement may be brought against any of the parties
in the courts of the State of Minnesota, County of Hennepin or, if it has or can
acquire jurisdiction, in the United States District Court for the District of
Minnesota, and each of the parties consents to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.

 

5

--------------------------------------------------------------------------------


 

10.                               SEVERABILITY

 

Whenever possible, each provision and term of this Agreement will be interpreted
in a manner to be effective and valid, but if any provision or term of this
Agreement is held to be prohibited or invalid, then such provision or term will
be ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting in any manner whatsoever the remainder of such
provision or term or the remaining provisions or terms of this Agreement. If any
of the covenants set forth in Section 4 of this Agreement are held to be
unreasonable, arbitrary or against public policy, such covenants will be
considered divisible with respect to scope, time and geographic area, and in
such lesser scope, time and geographic area, will be effective, binding and
enforceable against Seller to the greatest extent permissible.

 

11.                               COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

12.                               SECTION HEADINGS, CONSTRUCTION

 

The headings of sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “Including” does not limit the preceding words or
terms.

 

13.                               NOTICES

 

All notices, consents, waivers and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt); (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is also promptly mailed
by registered mail, return receipt requested; or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):

 

To Seller:

c/o: Restaurant Entertainment Group

Address: 6728 Hyland Croy Rd

Dublin, OH 43016

Attention:  Clint Field

Fax no.: 614-760-9793

E-mail address: clint.field37@gmail.com

 

with a copy to: Kephart Fisher LLC

Attention: David Fisher

207 N Fourth St.

Columbus, Ohio 43215

 

6

--------------------------------------------------------------------------------


 

Fax no.: 614-469-1887

E-mail address: davidfisher@kephartfisher.com

 

Buyer: Granite City Restaurant Operations, Inc.

Attention: Robert J. Doran, Chief Executive Officer

5402 Parkdale Drive, Suite 101

Minneapolis, MN 55416

Fax no.: (952) 215-0671

E-mail address: rjdoran@gmail.com

 

with a copy to: Briggs and Morgan, P.A.

Attention: Avron Gordon

2200 IDS Center

80 S 8th Street

Minneapolis, MN 55402

Fax no.: (612) 977-8560

E-mail address: agordon@briggs.com

 

14.                               ENTIRE AGREEMENT

 

This Agreement, the Purchase Agreement and the Master Purchase Agreement
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and supersede all prior written and oral agreements and
understandings between the parties with respect to the subject matter of this
Agreement. This Agreement may not be amended except by a written agreement
executed by the party to be charged with the amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

BUYER:

SELLER:

Granite City Restaurant Operations, Inc.

Kendall CR LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

 

Eric Schilder, Sole Member and Owner

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

 

Clinton R. Field, Manager

 

8

--------------------------------------------------------------------------------


 

EXHIBIT 2.5(k)

 

ASSIGNMENT OF WORKS OF AUTHORSHIP

(“Owners”)

 

This Assignment is made this        day of November, 2011 by Eric Schilder and
Clinton R. Field (each, an “Assignor” and collectively, the “Assignors”) in
favor of Restaurant Entertainment Group, LLC (“REG”).

 

RECITALS

 

Concurrently with the execution and delivery of this Agreement, Assignors and
Assignee have entered into a Master Asset Purchase Agreement dated
November         , 2011 (the “Purchase Agreement”) among Granite City Restaurant
Operations, Inc. (“Buyer”), REG, Assignors,  and Seller.  All capitalized terms
used and not otherwise defined in this Assignment have the meanings given them
in the Purchase Agreement.

 

Pursuant to the terms of the Purchase Agreement, Buyer has agreed to purchase
substantially all of the Assets and the goodwill of seven (7) restaurants (the
“Restaurants”) operated by Seller under the service mark CADILLAC RANCH
ALL-AMERICAN BAR & GRILL, or variants thereof.

 

Assignors own all the issued and outstanding equity interests of certain Seller
Entities described in the Purchase Agreement and have been engaged in the
design, development, operation and management of one or more of the
Restaurants.  In that capacity, Assignors have created artwork and other works
of authorship, logos, and Trade Dress and other materials used in the operation
of one or more of the Restaurants (the “Intellectual Property”).

 

It is a condition to Buyer’s execution, delivery and performance of the Purchase
Agreement that Assignors execute this Assignment.

 

ASSIGNMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Assignor hereby assigns to REG all of his
right, title and interest, if any, in and to the Intellectual Property,
including any and all copyrights.

 

Each Assignor represents and warrants that he has the right to enter into this
Assignment and that this Assignment does not and will not violate any contract
to which he is party.  Each Assignor agrees to execute such instruments as REG,
its successors and assigns, including Buyer, may reasonably request in order
more effectively to assign Assignor’s interest in the Intellectual Property.

 

 

 

 

 

Eric Schilder

 

Clinton R. Field

 

 

 

 

 

 

Accepted this        day of November, 2011

 

 

Restaurant Entertainment Group, LLC

 

 

 

 

 

By

 

 

 

Its

 

 

 

 

--------------------------------------------------------------------------------


 

Schedules to this Agreement have been omitted pursuant to Item 601(b)(2) of
Regulation S-K and are listed as follows:

 

Schedule 3.1(d) Liens and Encumbrances on Kendall License

Schedule 3.1(e) Unpaid Vendors and Taxes

Schedule 3.2 Financial Statements

 

--------------------------------------------------------------------------------